Exhibit 10.2

 

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of August 7, 2019 and is
entered into by and among Replimune Group, Inc., a Delaware corporation, and
each of its Subsidiaries (other than Excluded Subsidiaries and the MSC
Subsidiary) (hereinafter individually and collectively referred to as
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (collectively, referred to as the
“Lenders”) and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

 

RECITALS

 

A.                                    Borrower has requested the Lenders make
available to Borrower a loan in an aggregate principal amount of up to Thirty
Million Dollars ($30,000,000) (the “Term Loan”); and

 

B.                                    The Lenders are willing to make the Term
Loan on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and the Lenders agree as follows:

 

SECTION 1.                         DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts, or in the case of a
jurisdiction outside of the United States, any agreements in favor of the Agent
pledging the accounts of the applicable Borrower as security, in form and
substance reasonably satisfactory to the Agent.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit G, which account numbers shall be redacted for security
purposes if and when filed publicly by the relevant Borrower.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by Borrower.

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning,

 

--------------------------------------------------------------------------------



 

controlling or holding with power to vote ten percent (10%) or more of the
outstanding voting securities of another Person, (c) any Person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held by another Person with power to vote such securities,
or (d) any Person related by blood or marriage to any Person described in
subsection (a), (b) or (c) of this paragraph. As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means March 1, 2022; provided however, if the Interest Only
Extension Conditions are satisfied and Borrower so elects, then September 1,
2022.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU (as amended or
reenacted from time to time) establishing a framework for the recovery and
resolution of credit institutions and investment firms.

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means: (a) in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time; and (b) in relation to any state other than such an
EEA Member Country or (to the extent that the United Kingdom is not such an EEA
Member Country) the United Kingdom, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Board of Directors” means the board of directors or comparable governing body
of such Person, or any subcommittee thereof, as applicable.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development,

 

2

--------------------------------------------------------------------------------



 

collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by Borrower
since its incorporation and remain material to its business.

 

“Borrower’s Books” means Borrower’s or any of its Subsidiaries’ books and
records including ledgers, federal, state, local and foreign tax returns,
records regarding Borrower’s or its Subsidiaries’ assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means (a) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Parent, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Parent in which the holders of
Parent’s outstanding shares immediately before consummation of such transaction
or series of related transactions do not, immediately after consummation of such
transaction or series of related transactions, retain shares representing more
than fifty percent (50%) of the voting power of the surviving entity of such
transaction or series of related transactions (or the parent of such surviving
entity if such surviving entity is wholly owned by such parent), in each case
without regard to whether Parent is the surviving entity or (b) Borrower ceases
to own, directly or indirectly, 100% of the ownership interests in each
Subsidiary of such Borrower (except for mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower, or the dissolution of a
Subsidiary to the extent permitted hereunder).

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Common Stock of the Parent.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

3

--------------------------------------------------------------------------------



 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, the
United Kingdom, or of any other country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.

 

“Due Diligence Fee” means $35,000, which fee has been paid to the Lenders prior
to the Closing Date, and shall be deemed fully earned on such date regardless of
the early termination of this Agreement.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“English Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain English law
governed debenture, dated as of the date hereof, executed by Replimune UK and
the Agent, (b) that certain English law governed share charge in respect of the
entire issued share capital of Replimune UK, dated as of the date hereof,
executed by the Parent and the Agent, and (c) such other documents incidental to
the foregoing documents as Agent may reasonably determine necessary.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“End of Term Charge” means any end of term charge payable pursuant to
Section 2.6.

 

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Excluded Account” means (a) any deposit account or securities account
exclusively used as a trust or escrow account, in each case (1) entered into in
the ordinary course of business, (2) where the applicable Borrower holds the
funds exclusively for the benefit of an unaffiliated third party, (3) such funds
are pledged or otherwise encumbered as set forth on Schedule 1C or pursuant to
clauses (vi), (xiv), or (xv) of the definition of Permitted Liens, and (4) only
to the extent required to be excluded pursuant to the underlying documents
entered into in connection with such Permitted Liens, (b) any deposit account or
securities account exclusively used to secure obligations permitted under clause
(vii) of the definition of Permitted Indebtedness, and (c) any deposit account
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for any Borrower’s employees, collectively not to exceed the
amount to be paid in the ordinary course of business in the then-next payroll
cycle.

 

“Excluded Subsidiaries” means all Foreign Subsidiaries (other than Replimune UK)
that (a) generate in the aggregate less than 5.00% of the consolidated trailing
twelve month revenue calculated in accordance with GAAP of the Parent and its
Subsidiaries as of the last day of the most recent fiscal month for which
financial statements of the Parent are available or (b) hold in the aggregate
assets that constitute less than 5.00% of consolidated total assets of the
Parent and its Subsidiaries, at any time;

 

4

--------------------------------------------------------------------------------



 

provided that, if the consolidated trailing twelve month revenue calculated in
accordance with GAAP or consolidated total assets of all Foreign Subsidiaries
that would otherwise be an “Excluded Subsidiary” pursuant to clauses (a) and
(b) above exceeds (i) 5.00% of the of the consolidated trailing twelve month
revenue calculated in accordance with GAAP of the Parent and its Subsidiaries
for such fiscal month or (ii) 5.00% of consolidated total assets of the Parent
and its Subsidiaries, at any time, then Borrower shall designate in writing to
the Agent one or more of such Foreign Subsidiaries to become a Borrower to the
extent necessary to eliminate such excess.

 

“Facility Charge” means Two Hundred Twenty-Five Thousand Dollars ($225,000).

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“HMRC” means HM Revenue & Customs of the UK.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, (d) equity securities of any Person subject to repurchase or
redemption other than at the sole option of such Person, (e) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
arising out of purchase and sale contracts, (f) obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements (other
than those arising in the ordinary course of business), (g) non-contingent
obligations to reimburse any bank or Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument, and (h) all
Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy, liquidation, moratorium,
receivership, or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, administration, arrangement, or other similar relief
proceedings in the applicable jurisdiction from time to time in effect and
affecting the rights of creditors generally.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events: (a) no default or Event of Default shall have occurred; and
(b) achievement of the Performance Milestone.

 

5

--------------------------------------------------------------------------------



 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any asset of another
Person.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreements” means for each Subsidiary (other than Excluded Subsidiaries
and the MSC Subsidiary), a completed and executed (i) Joinder Agreement in
substantially the form attached hereto as Exhibit F, or (ii) joinder
documentation in form and substance reasonably satisfactory to the Agent joining
a Subsidiary as a party under the English Security Documents or similar security
documents under the relevant jurisdiction, as applicable.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind and
any other security interest or other agreements or arrangements having a similar
effect, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Pledge Agreement, the English Security Documents, each
Process Letter, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Parent and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or the Lenders to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or Agent’s
Liens on the Collateral or the priority of such Liens.

 

“Maximum Term Loan Amount” means Thirty Million and No/100 Dollars
($30,000,000).

 

“MSC Investment Conditions” means that Borrower maintains Qualified Cash in an
amount equal to or greater than the lesser of (i) 100% of the aggregate
outstanding Secured Obligations (inclusive of any Prepayment Charge and End of
Term Charge that would be due and owing if the outstanding Loans were prepaid at
the time of measurement) or (ii) 100% of the consolidated Cash of Borrower and
its Subsidiaries.

 

“MSC Subsidiary” means Replimune Securities Corporation, a wholly-owned
Subsidiary incorporated in the Commonwealth of Massachusetts or the State of
Delaware for the purpose of holding Investments as a Massachusetts security
corporation under 830 CMR 63.38B.1 of the Massachusetts tax code and applicable
regulations (as the same may be amended, modified or replaced from time to
time).

 

6

--------------------------------------------------------------------------------



 

“New Drug Application” means a new drug application in the United States for
authorization to market a product, as defined in the applicable laws and
regulations and submitted to the FDA.

 

“Non-Disclosure Agreement” means that certain Non-Disclosure
Agreement/Confidentiality Agreement by and between Parent and Hercules
Capital, Inc., dated as of April 5, 2019.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Parent” means Replimune Group, Inc., a Delaware corporation.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America, the United Kingdom, or
any other country.

 

“Performance Milestone” means receipt by Agent prior to February 28, 2022, of
evidence satisfactory to Agent that Borrower has generated positive data from
either (i) the Phase 2 portion of the Phase 1/2 study of multiple doses of RP1
In combination with nivolumab in patients with solid tumors (sponsor protocol
number: RPL-001-16) or (ii) the Phase 2 study of RP1 in combination with
cemiplimab in patients with advanced cutaneous squamous cell carcinoma (sponsor
protocol number: RPL-002-18). For purposes of this definition, “positive” data
shall mean safety and efficacy results which support either (x) the continued
advancement of either combination regimen into a new or larger
registration-directed trial or (y) the direct filing of a New Drug Application,
in each case, to be confirmed at Agent’s reasonable discretion at the time of
determination.

 

“Permitted Acquisition” means any acquisition (including by way of merger) by
Borrower of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or capital stock of another
Person, in each case located entirely within the United States of America, which
is conducted in accordance with the following requirements:

 

(a)                                 such acquisition is of a business or Person
engaged in a line of business related to that of Borrower or its Subsidiaries;

 

(b)                                 if such acquisition is structured as a stock
acquisition, then the Person so acquired shall either (i) become a wholly-owned
Subsidiary of Borrower or of a Subsidiary and Borrower shall comply, or cause
such Subsidiary to comply, with 7.13 hereof or (ii) such Person shall be merged
with and into  Borrower (with Borrower being the surviving entity);

 

(c)                                  if such acquisition is structured as the
acquisition of assets, such assets shall be acquired by Borrower, and shall be
free and clear of Liens other than Permitted Liens;

 

7

--------------------------------------------------------------------------------



 

(d)                                 Borrower shall have delivered to the Lenders
not less than ten (10) days nor more than forty five (45) days prior to the date
of such acquisition, notice of such acquisition together with, to the extent
available, pro forma projected financial information, copies of all material
documents relating to such acquisition, and historical financial statements for
such acquired entity, division or line of business;

 

(e)                                  both immediately before and after such
acquisition no default or Event of Default shall have occurred and be
continuing; and

 

(f)                                   the sum of the purchase price of such
proposed new acquisition, computed on the basis of total acquisition
consideration paid or incurred, or to be paid or incurred, by Borrower with
respect thereto, including the amount of Permitted Indebtedness assumed or to
which such assets, businesses or business or ownership interest or shares, or
any Person so acquired, is subject, shall not be greater than (i) Two Million
Five Hundred Thousand Dollars ($2,500,000) for any single acquisition or group
of related acquisitions or (ii) Two Million Five Hundred Thousand Dollars
($2,500,000) for all such acquisitions during the term of this Agreement.

 

“Permitted Convertible Debt” means issuance by Parent of convertible notes in an
aggregate principal amount of not more than Two Hundred Fifty Million Dollars
($250,000,000); provided that such convertible notes shall (a) have a scheduled
maturity date no earlier than one hundred eighty (180) days after the Term Loan
Maturity Date, (b) be unsecured, (c) not be guaranteed by any Subsidiary of
Parent that is not a Borrower, (d) contain usual and customary subordination
terms for underwritten offerings of senior subordinated convertible notes and
(e) shall specifically designate this Agreement and all Secured Obligations as
“designated senior indebtedness” or similar term so that the subordination terms
referred to in clause (d) of this definition specifically refer to such notes as
being subordinated to the Secured Obligations pursuant to such subordination
terms.

 

“Permitted Indebtedness” means:

 

(i)                                     Indebtedness of Borrower in favor of the
Lenders or Agent arising under this Agreement or any other Loan Document;

 

(ii)                                  Indebtedness existing on the Closing Date
which is disclosed in Schedule 1A;

 

(iii)                               Indebtedness of up to $2,500,000 outstanding
at any time secured by a Lien described in clause (vii) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the cost of the
Equipment financed with such Indebtedness;

 

(iv)                              Indebtedness to trade creditors incurred in
the ordinary course of business, including Indebtedness incurred in the ordinary
course of business with corporate credit cards;

 

(v)                                 Indebtedness that also constitutes a
Permitted Investment;

 

(vi)                              Subordinated Indebtedness;

 

(vii)                           reimbursement obligations in connection with
letters of credit that are secured by Cash and issued on behalf of Borrower or a
Subsidiary thereof in an amount not to exceed $2,200,000 at any time
outstanding,

 

8

--------------------------------------------------------------------------------



 

(viii)                        other unsecured Indebtedness in an amount not to
exceed $250,000 at any time outstanding,

 

(ix)                              intercompany Indebtedness as long as such
Indebtedness (A) is owing from a Borrower to another Borrower, or (B) is owing
from a Subsidiary to Borrower so long as such Indebtedness is a Permitted
Investment;

 

(x)                                 Permitted Convertible Debt; and

 

(xi)                              extensions, refinancings and renewals of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose materially more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(i)                                     Investments existing on the Closing Date
which are disclosed in Schedule 1B;

 

(ii)                                  (a) marketable direct obligations issued
or unconditionally guaranteed by the United States of America or any agency or
any State thereof maturing within one year from the date of acquisition thereof
currently having a rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Services, (b) commercial paper maturing no more
than one year from the date of creation thereof and currently having a rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (c) certificates of deposit issued by any bank with assets of
at least $500,000,000 maturing no more than one year from the date of investment
therein, and (d) money market accounts;

 

(iii)                               repurchases of stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or could exist after giving effect to the
repurchases;

 

(iv)                              Investments accepted in connection with
Permitted Transfers;

 

(v)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business;

 

(vi)                              Investments consisting of notes receivable of,
or prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of Borrower in any Subsidiary;

 

(vii)                           Investments consisting of loans not involving
the net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
Parent pursuant to employee stock purchase plans or other similar agreements
approved by Parent’s Board of Directors;

 

(viii)                        Investments consisting of travel advances in the
ordinary course of business;

 

9

--------------------------------------------------------------------------------



 

(ix)                              Investments in newly-formed Subsidiaries,
provided that each such Subsidiary enters into a Joinder Agreement promptly
after its formation by Borrower and executes such other documents as shall be
reasonably requested by Agent;

 

(x)                                 Investments in Excluded Subsidiaries not to
exceed $250,000 in the aggregate per month and $500,000 in the aggregate per
fiscal year;

 

(xi)                              Investments in the MSC Subsidiary, so long as
an Event of Default does not exist at the time of such Investment and would not
exist after giving effect to such Investment and provided that Borrower is, at
all times, in compliance with the MSC Investment Conditions;

 

(xii)                           joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the nonexclusive licensing
of technology, the development of technology or the providing of technical
support, provided that any cash Investments by Borrower do not exceed $100,000
in the aggregate in any fiscal year and, provided, further, that, for the
avoidance of doubt, any cost-sharing arrangements in connection with
collaborative studies with third parties shall not be subject to any such
limitation;

 

(xiii)                        Permitted Acquisitions; and

 

(xiv)                       additional Investments that do not exceed $250,000
in the aggregate.

 

“Permitted Liens” means:

 

(i)                                     Liens in favor of Agent or the Lenders;

 

(ii)                                  Liens existing on the Closing Date which
are disclosed in Schedule 1C;

 

(iii)                               Liens for taxes, fees, assessments or other
governmental charges or levies, either not yet due or being contested in good
faith by appropriate proceedings diligently conducted; provided, that Borrower
maintains adequate reserves therefor on Borrower’s Books in accordance with
GAAP;

 

(iv)                              Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required;

 

(v)                                 Liens arising from judgments, decrees or
attachments in circumstances which do not constitute an Event of Default
hereunder;

 

(vi)                              the following deposits, to the extent made in
the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds;

 

10

--------------------------------------------------------------------------------



 

(vii)                           Liens on Equipment or software or other
intellectual property constituting purchase money Liens and Liens in connection
with capital leases securing Indebtedness permitted in clause (iii) of
“Permitted Indebtedness”;

 

(viii)                        Liens incurred in connection with Subordinated
Indebtedness;

 

(ix)                              leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor;

 

(x)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of custom duties that
are promptly paid on or before the date they become due;

 

(xi)                              Liens on insurance proceeds securing the
payment of financed insurance premiums that are promptly paid on or before the
date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets);

 

(xii)                           statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms;

 

(xiii)                        easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business so long as they do not materially impair the value or
marketability of the related property;

 

(xiv)                       (A) Liens on Cash securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness and (B) security
deposits in connection with real property leases, the combination of (A) and
(B) in an aggregate amount not to exceed $2,500,000 at any time; and

 

(xv)                          Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clauses (i) through (xi) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase.

 

“Permitted Transfers” means:

 

(i)                                     sales of Inventory in the ordinary
course of business;

 

(ii)                                  non-exclusive licenses, sublicenses and
similar arrangements for the use of Intellectual Property of Borrower or
Borrower Products and related assets in the ordinary course of business;

 

(iii)                               exclusive licenses, sublicenses and similar
arrangements for the use of Intellectual Property of Borrower or Borrower
Products and related assets in the ordinary course of business that may be
exclusive in respects other than territory, and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States of
America;

 

11

--------------------------------------------------------------------------------



 

(iv)                              exclusive licenses, sublicenses and similar
arrangements in the ordinary course of business for the use of Intellectual
Property of Borrower or Borrower Products and related assets that is exclusive
as to territory inside the United States of America, provided that each such
license (a) is for a specific product or product candidate, and (b) constitutes
an arms-length transaction, the terms of which, on their face, do not provide
for a sale or assignment by Borrower of any Intellectual Property;

 

(v)                                 dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business;

 

(vi)                              transfers by and among any Borrower;

 

(vii)                           the use or transfer of cash or cash equivalents
in a manner that is not prohibited by the terms of this Agreement or the other
Loan Documents and in the ordinary course of business;

 

(viii)                        transfers consisting of Permitted Liens or
Permitted Investments;

 

(ix)                              subleases of real property in the ordinary
course of business;

 

(x)                                 transactions permitted under Section 7.9;
and

 

(xi)                              other transfers of assets having a fair market
value of not more than $500,000 in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between each Borrower party thereto and Agent, as the same may from time to time
be amended, restated, modified or otherwise supplemented.

 

“PSC Register” means the “PSC register” within the meaning of section
790C(10) of the Companies Act 2006.

 

“Qualified Cash” means the amount of Borrower’s cash and Cash Equivalents held
in accounts subject to an Account Control Agreement in favor of Agent.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Register” has the meaning specified in Section 11.7.

 

“Replimune UK” means Replimune Limited, a company incorporated in England and
Wales with registered number 09496393 whose registered address is 69 Innovation
Drive, Milton Park, Oxfordshire, OX14 4RQ, United Kingdom.

 

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loan then outstanding.

 

12

--------------------------------------------------------------------------------



 

“Resolution Authority” means any body which has authority to exercise any
Writedown and Conversion Powers.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising hereunder or thereunder.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions reasonably satisfactory to
Agent and subject to a subordination agreement in form and substance reasonably
satisfactory to Agent.

 

“Subsequent Financing” means the closing of any equity issuance by Parent which
becomes effective after the Closing Date and is marketed broadly to multiple
investors.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.

 

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, Tranche 3
Advance and any other Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) the prime rate as reported in The Wall Street
Journal plus 2.75%, and (ii) 8.75%.

 

“Term Loan Maturity Date” means August 1, 2023; provided however, if the Term
Loan Maturity Extension Conditions are satisfied on or prior to the Amortization
Date and Borrower so elects, then August 1, 2024.

 

13

--------------------------------------------------------------------------------



 

“Term Loan Maturity Extension Conditions” means satisfaction of each of the
following: (a) no default or Event of Default shall have occurred and be
continuing, (b) achievement of the Performance Milestone, subject to reasonable
verification by Agent (including supporting documentation reasonably requested
by Agent) and (c) following achievement of the immediately preceding clause (b),
on or prior to the Amortization Date, Borrower shall have (i) notified Agent in
writing of its intention to extend the Term Loan Maturity Date and (ii) paid to
the Lenders a maturity extension fee equal to 0.35% multiplied by the
then-outstanding principal balance of the Term Loan.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, the United Kingdom, any State
thereof or any other country or any political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“UK” means the United Kingdom.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“UK PSC Loan Party” means a company incorporated in England and Wales who is
required to maintain a PSC Register and whose shares are pledged as Collateral.

 

“UK Withholding Tax” means any Taxes imposed by way of deduction or withholding
by the UK.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Write-down and Conversion Powers” means:

 

(a)                                 in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule;

 

(b)                                 in relation to any other applicable Bail-In
Legislation:

 

14

--------------------------------------------------------------------------------



 

(i)                                     any powers under that Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers; and

 

(ii)                                  any similar or analogous powers under that
Bail-In Legislation; and

 

(c)          in relation to any UK Bail-In Legislation:

 

(i)                                     any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and

 

(ii)                                  any similar or analogous powers under that
UK Bail-In Legislation.

 

1.2                               The following terms are defined in the
Sections or subsections referenced opposite such terms:

 

Defined Term

 

Section

Agent

 

Preamble

Assignee

 

11.14

Borrower

 

Preamble

Claims

 

11.10

Collateral

 

3.3

Confidential Information

 

11.22

Event of Default

 

9

Financial Statements

 

7.1

Indemnified Person

 

6.3

Lenders

 

Preamble

Liabilities

 

6.3

Maximum Rate

 

2.3

Open Source License

 

5.10

Participant Register

 

11.8

Prepayment Charge

 

2.5

Process Letter

 

Addendum 3

Publicity Materials

 

11.19

 

15

--------------------------------------------------------------------------------



 

Register

 

11.7

Regulation

 

5.15

Rights to Payment

 

3.1

Tranche 1 Advance

 

2.2(a)

Tranche 2 Advance

 

2.2(a)

Tranche 3 Advance

 

2.2(a)

UCC Collateral

 

3.1

 

1.3                               Unless otherwise specified, all references in
this Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

1.4                               All references in this Agreement or any Annex
or Schedule hereto a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organization.

 

SECTION 2.                         THE LOAN

 

2.1                               [Reserved]

 

2.2                               Term Loan.

 

(a)                                 Advances. Subject to the terms and
conditions of this Agreement, the Lenders will severally (and not jointly) make
in an amount not to exceed its respective Term Commitment, and Borrower agrees
to draw, a Term Loan Advance of Ten Million Dollars ($10,000,000) on the Closing
Date (the “Tranche 1 Advance”). Subject to the terms and conditions of this
Agreement, beginning on January 1, 2020, and continuing through December 15,
2020, Borrower may request and the Lenders shall severally (and not jointly)
make an additional Term Loan Advance in a principal amount of Ten Million
Dollars ($10,000,000) (the “Tranche 2 Advance”). Subject to the terms and
conditions of this Agreement, beginning on July 1, 2020, and continuing through
June 30, 2021, Borrower may request and the Lenders shall severally (and not
jointly) make an additional Term Loan Advance in a principal amount of Ten
Million Dollars ($10,000,000) (the “Tranche 3 Advance”). Notwithstanding the
foregoing, subject to the terms and conditions of this Agreement, and
conditioned on approval by the Lenders’ investment committee in its sole
discretion, any of the Tranche 2 Advance or Tranche 3 Advance may be drawn prior
to the draw periods set forth above if such Advance is made to

 

16

--------------------------------------------------------------------------------



 

support corporate strategic initiatives of Borrower. The aggregate outstanding
Term Loan Advances may be up to the Maximum Term Loan Amount.

 

(b)                                 Advance Request. To obtain a Term Loan
Advance, Borrower shall complete, sign and deliver an Advance Request (at least
three (3) Business Days before the Advance Date other than the Closing Date,
which shall be at least one (1) Business Day) to Agent. The Lenders shall fund
the Term Loan Advance in the manner requested by the Advance Request provided
that each of the conditions precedent to such Term Loan Advance is satisfied as
of the requested Advance Date.

 

(c)                                  Interest. The principal balance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on the
day the prime rate changes from time to time.

 

(d)                                 Payment. Borrower will pay interest on each
Term Loan Advance on the first Business Day of each month, beginning the month
after the Advance Date. Borrower shall repay the aggregate Term Loan principal
balance that is outstanding on the day immediately preceding the Amortization
Date, in equal monthly installments of principal and interest (mortgage style)
beginning on the Amortization Date and continuing on the first Business Day of
each month thereafter until the Secured Obligations (other than inchoate
indemnity obligations) are repaid. The entire Term Loan principal balance and
all accrued but unpaid interest hereunder, shall be due and payable on Term Loan
Maturity Date. Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
The Lenders will initiate debit entries to Borrower’s account as authorized on
the ACH Authorization (i) on each payment date of all periodic obligations
payable to the Lenders under each Term Advance and (ii) out-of-pocket legal fees
and costs incurred by Agent or the Lenders in accordance with Section 11.12 of
this Agreement; provided that, with respect to clause (i) above, in the event
that the Lenders or Agent informs Borrower that the Lenders will not initiate a
debit entry to Borrower’s account for a certain amount of the periodic
obligations due on a specific payment date, Borrower shall pay to the Lenders
such amount of periodic obligations in full in immediately available funds on
such payment date; provided, further, that, with respect to clause (i) above, if
the Lenders or Agent informs Borrower that the Lenders will not initiate a debit
entry as described above later than the date that is three (3) Business Days
prior to such payment date, Borrower shall pay to the Lenders such amount of
periodic obligations in full in immediately available funds on the date that is
three (3) Business Days after the date on which the Lenders or Agent notifies
Borrower of such; provided, further, that, with respect to clause (ii) above, in
the event that the Lenders or Agent informs Borrower that the Lenders will not
initiate a debit entry to Borrower’s account for certain amount of such
out-of-pocket legal fees and costs incurred by Agent or the Lenders, Borrower
shall pay to the Lenders such amount in full in immediately available funds
within three (3) Business Days.

 

2.3                               Maximum Interest. Notwithstanding any
provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of California
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”). If a court of competent jurisdiction
shall finally determine that Borrower has actually paid to the Lenders an amount
of interest in excess of the amount that would have been payable if all of the
Secured Obligations had at all times borne interest at the Maximum Rate, then
such excess interest actually paid by Borrower shall be applied as follows:
first, to the payment of the Secured Obligations consisting of the outstanding
principal; second, after all

 

17

--------------------------------------------------------------------------------



 

principal is repaid, to the payment of the Lenders’ accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.4                               Default Interest. In the event any payment is
not paid on the scheduled payment date, an amount equal to four percent (4%) of
the past due amount shall be payable on demand. In addition, upon the occurrence
and during the continuation of an Event of Default hereunder, all Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.2(c), plus four percent (4%) per annum. In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.2(c) or Section 2.4, as applicable.

 

2.5                               Prepayment. At its option upon at least seven
(7) Business Days prior written notice to Agent, Borrower may prepay all, but
not less than all, of the outstanding Advances by paying the entire principal
balance, all accrued and unpaid interest thereon, together with a prepayment
charge equal to the following percentage of the Advance amount being prepaid:
with respect to each Advance, if such Advance amounts are prepaid in any of the
first twelve (12) months following the Closing Date, 3.0%; after twelve (12)
months but prior to twenty four (24) months, 2.0%; and thereafter, 1.0% (each, a
“Prepayment Charge”). Borrower agrees that the Prepayment Charge is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
the Lenders agree to waive the Prepayment Charge if Agent and the Lenders (in
their sole and absolute discretion) agree in writing to refinance the Advances
prior to the Term Loan Maturity Date. Any amounts paid under this Section shall
be applied by Agent to the then unpaid amount of any Secured Obligations
(including principal and interest) in such order and priority as Agent may
choose in its sole discretion.

 

2.6                               End of Term Charge. On the earliest to occur
of (i) the Term Loan Maturity Date, (ii) the date that Borrower prepays the
outstanding Secured Obligations (other than any inchoate indemnity obligations
and any other obligations which, by their terms, are to survive the termination
of this Agreement) in full, or (iii) the date that the Secured Obligations
become due and payable, Borrower shall pay the Lenders a charge of 4.95%
multiplied by the aggregate amount of all Term Loan Advances (the “End of Term
Charge”). Notwithstanding the required payment date of such End of Term Charge,
the applicable pro rata portion of the End of Term Charge with respect to any
Advance shall be deemed earned by the Lenders as of the applicable Advance Date.

 

2.7                               Pro Rata Treatment. Each payment (including
prepayment) on account of any fee and any reduction of the Term Loan shall be
made pro rata according to the Term Commitments of the relevant Lender.

 

2.8                               Taxes; Increased Costs. Borrower, the Agent
and the Lenders each hereby agree to the terms and conditions set forth on
Addendum 1 attached hereto.

 

2.9                               Treatment of Prepayment Charge and End of Term
Charge. Borrower agrees that any Prepayment Charge and any End of Term Charge
payable shall be presumed to be the liquidated damages sustained by each Lender
as the result of the early termination, and Borrower agrees that it is
reasonable under the circumstances currently existing and existing as of the
Closing Date. The Prepayment Charge and the End of Term Charge shall also be
payable in the event the Secured Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure, or by any other means. Borrower expressly waives
(to the fullest extent it may

 

18

--------------------------------------------------------------------------------



 

lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration. Borrower agrees (to
the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (c) there has been a course of conduct between the Lenders and Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; and (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph. Borrower expressly
acknowledges that their agreement to pay each of the Prepayment Charge and the
End of Term Charge to the Lenders as herein described was on the Closing Date
and continues to be a material inducement to the Lenders to provide the Term
Loan.

 

SECTION 3.                         SECURITY INTEREST

 

3.1                               As security for the prompt and complete
payment when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Borrower grants to Agent a security interest in all of Borrower’s
right, title, and interest in, to and under all of Borrower’s personal property
and other assets including without limitation the following (except as set forth
herein) whether now owned or hereafter acquired (collectively, the “UCC
Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles (other than Intellectual Property); (e) Inventory; (f) Investment
Property; (g) Deposit Accounts; (h) Cash; (i) Goods; and all other tangible and
intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located, and any of Borrower’s property in the possession or under the control
of Agent; and, to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing; provided, however, that the
Collateral shall include all Accounts and General Intangibles that consist of
rights to payment and proceeds from the sale, licensing or disposition of all or
any part, or rights in, the Intellectual Property (the “Rights to Payment”). 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the UCC Collateral shall automatically, and effective as of the date of this
Agreement, include the Intellectual Property to the extent necessary to permit
perfection of Agent’s security interest in the Rights to Payment.

 

3.2                               Notwithstanding the broad grant of the
security interest set forth in Section 3.1, above, the UCC Collateral shall not
include (a) any governmental licenses or state or local charters and
authorizations to the extent a security interest is prohibited or restricted by
any applicable law (except to the extent such prohibition or restriction is
ineffective under the UCC or other applicable law), but only for so long as such
prohibition or restriction exists, (b) any property owned by any Borrower that
is subject to a purchase money Lien or a capital lease or similar arrangement
permitted by this Agreement to the extent that the obligation pursuant to which
such Lien is granted (or in the document, instrument or agreement providing for
such capital lease) prohibits (or causes a default thereunder), invalidates such
obligation, document, instrument or agreement or provides a right of termination
in favor of any other party thereto (other than the applicable Borrower and its
Affiliates) by granting, any other Lien or interest on such property (but only
to the extent (i) such prohibition on transfer is enforceable under applicable
law, including, without limitation, Sections 9406, 9407 and 9408 of the UCC and
(ii) no consent or waiver has been obtained that would permit Agent’s security
interest or lien to attach notwithstanding the prohibition or restriction on
such property subject to such purchase money Lien or capital lease), (c)
nonassignable licenses or contracts, which by their terms require the consent of
the licensor thereof or another party (but only to the extent (i) such
prohibition on transfer is enforceable under applicable law,

 

19

--------------------------------------------------------------------------------



 

including, without limitation, Sections 9406, 9407 and 9408 of the UCC and
(ii) no consent or waiver has been obtained that would permit Agent’s security
interest or lien to attach notwithstanding the prohibition or restriction on the
pledge of such lease, license or agreement) (d) any property to the extent that
Agent, in its sole discretion, determines that the cost and/or burden of
obtaining a security interest in such property outweigh the benefit to the Agent
and the Lenders, or (e) any Excluded Account.  For the avoidance of doubt, the
foregoing exclusions of clauses (b) and (c) shall in no way be construed to
limit, impair, or otherwise affect any of Agent’s continuing security interests
in and liens upon any rights or interests of any Borrower in or to (x) monies
due or to become due under or in connection with any described lease, license or
agreement or the property subject to such purchase money lien or capital lease,
or (y) any proceeds from the sale, license, lease, or other dispositions of any
such ease, license or agreement or the property subject to such purchase money
lien or capital lease

 

3.3                               Parent and Replimune UK have entered into the
English Security Documents pursuant to which they have granted security
interests on, to and under the collateral described therein (such collateral,
with the UCC Collateral, collectively, the “Collateral”).

 

SECTION 4.                         CONDITIONS PRECEDENT TO LOAN

 

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

4.1                               Initial Advance. On or prior to the Closing
Date, Borrower shall have delivered to Agent the following:

 

(a)                                 executed copies of the Loan Documents,
Account Control Agreements, and all other documents and instruments reasonably
required by Agent to effectuate the transactions contemplated hereby or to
create and perfect the Liens of Agent with respect to all Collateral, in all
cases in form and substance reasonably acceptable to Agent;

 

(b)                                 a legal opinion of Borrower’s U.S. counsel
in form and substance reasonably acceptable to Agent;

 

(c)                                  certified copy of resolutions of each
Borrower’s Board of Directors (and shareholder, with respect to Replimune UK)
evidencing (i) approval of the Loan and other transactions evidenced by the Loan
Documents (ii) authorizing a specified person or persons to execute the Loan
Documents to which it is a party on its behalf; (iii) authorizing a specified
person or persons, on its behalf, to sign and/or dispatch all documents and
notices (including, if relevant, any Advance Request or other relevant notice)
to be signed and/or dispatched by it under or in connection with the Loan
Documents to which it is a party; and (iv) (A) acknowledging that the Board of
Directors are acting for a proper purpose and that the Loan Documents are in the
best interests of that Borrower and for its commercial benefit; and
(B) acknowledging that the relevant Borrower was solvent and there were
reasonable grounds to expect that the relevant Borrower would continue to be
solvent after executing and complying with its obligations under the Loan
Documents;

 

(d)                                 certified copies of the constitutional
documents and (as applicable) the Bylaws, as amended through the Closing Date,
of Borrower;

 

(e)                                  other than with respect to Replimune UK, a
certificate of good standing for Borrower from its state of incorporation and
similar certificates from all other jurisdictions in

 

20

--------------------------------------------------------------------------------



 

which it does business and where the failure to be qualified would reasonably be
expected to have a Material Adverse Effect;

 

(f)                                   a certificate of a director of Replimune
UK confirming that guaranteeing or securing the Loan would not cause any
guaranteeing or similar limit binding on  Replimune UK to be exceeded and
certifying that each copy document relating to it specified in this Section 4,
is correct, complete and the original of such copy document, is in full force
and effect and has not been amended or superseded as at a date no earlier than
the Closing Date;

 

(g)                                  in respect to any UK PSC Loan Party, a copy
of the PSC Register together with confirmation from an authorized signatory that
no “warning notice” or “restrictions notice” (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of the shares
pledged as Collateral;

 

(h)                                 payment of the Due Diligence Fee, Facility
Charge and reimbursement of Agent’s and the Lenders’ current expenses
reimbursable pursuant to this Agreement, which amounts may be deducted from the
initial Advance;

 

(i)                                     all certificates of insurance and copies
of each insurance policy required hereunder; and

 

(j)                                    such other documents as Agent may
reasonably request.

 

4.2                               All Advances. On each Advance Date:

 

(a)                                 Agent shall have received (i) an Advance
Request for the relevant Advance as required by Section 2.2(b), each duly
executed by Borrower’s Chief Executive Officer or Chief Financial Officer, and
(ii) any other documents related to Borrower’s business or financial condition
that Agent, in good faith, may reasonably request promptly upon or prior to its
receipt of such Advance Request, so long as such request does not result in the
intentional delay or denial of the relevant Advance without cause.

 

(b)                                 The representations and warranties set forth
in this Agreement shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

(c)                                  At the time of and immediately after such
Advance no default or Event of Default shall have occurred and be continuing.

 

(d)                                 Each Advance Request shall be deemed to
constitute a representation and warranty by Borrower on the relevant Advance
Date as to the matters specified in paragraphs (b) and (c) of this Section 4.2
and as to the matters set forth in the Advance Request.

 

4.3                               No Default. As of the Closing Date and each
Advance Date, (i) no fact or condition exists that could (or could, with the
passage of time, the giving of notice, or both) constitute an Event of Default
and (ii) no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

 

21

--------------------------------------------------------------------------------



 

SECTION 5.                         REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1                               Corporate Status. Each Borrower is an entity
of the type described on Exhibit B duly organized, legally existing and, to the
extent applicable, is in good standing under the laws of its applicable
jurisdiction or state of formation, and, to the extent applicable, is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified would reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, Tax identification number, organizational identification number,
if applicable, and other information are correctly set forth in Exhibit B, as
may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.

 

5.2                               Collateral. Borrower owns the Collateral and
the Intellectual Property, free of all Liens, except for Permitted Liens.
Borrower has the power and authority to grant to Agent a Lien in the Collateral
as security for the Secured Obligations.

 

5.3                               Consents. Borrower’s execution, delivery and
performance of this Agreement and all other Loan Documents, (i) have been duly
authorized by all necessary corporate or other requisite action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of Borrower’s
constitutional or governing documents, (iv) do not violate any material law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (v) except as described on Schedule 5.3, do not violate any material
contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing the
Loan Documents are duly authorized to do so.

 

5.4                               Material Adverse Effect. No event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

 

5.5                               Actions Before Governmental Authorities. There
are no actions, suits or proceedings at law or in equity or by or before any
governmental authority now pending or, to the knowledge of Borrower, threatened
against or affecting Borrower or its property, that is reasonably expected to
result in a Material Adverse Effect.

 

5.6                               Laws. Neither Borrower nor any of its
Subsidiaries is in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any governmental
authority, where such violation or default is reasonably expected to result in a
Material Adverse Effect. Borrower is not in default in any manner under any
provision of any agreement or instrument evidencing material Indebtedness, or
any other material agreement to which it is a party or by which it is bound.

 

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s Knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other

 

22

--------------------------------------------------------------------------------



 

than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or, to Borrower’s knowledge, any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents,
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti Terrorism Law. None of the funds to be
provided under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

5.7                               Information Correct and Current. No
information, report, Advance Request, financial statement, exhibit or schedule
furnished, by or on behalf of Borrower to Agent in connection with any Loan
Document or included therein or delivered pursuant thereto contained, or, when
taken as a whole, contains or will contain any material misstatement of fact or,
when taken together with all other such information or documents, omitted, omits
or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not materially misleading at the time such statement was made or deemed
made. Additionally, any and all financial or business projections provided by
Borrower to Agent, whether prior to or after the Closing Date, shall be
(i) provided in good faith and based on the most current data and information
available to Borrower, and (ii) the most current of such projections provided to
Borrower’s Board of Directors; it being understood by the Agent and the Lender
that such projections as to future events (x) are not to be viewed as facts,
(y)(1) are subject to significant uncertainties and contingencies, many of which
are beyond the control of Borrower, (2) no assurance is given by Borrower that
the results forecast in any such projections will be realized, and (3) the
actual results during the period or periods covered by any such projections may
differ from the forecast results set forth in such projections and such
differences may be material, and (z) are not a guarantee of performance.

 

5.8                               Tax Matters. Except as described on Schedule
5.8, (a) Borrower and its Subsidiaries have filed all federal and state income
Tax returns and other material Tax returns that they are required to file,
(b) Borrower and its Subsidiaries have duly paid all federal and state income
Taxes and other material Taxes or installments thereof that they are required to
pay, except Taxes being contested in good faith by appropriate proceedings and
for which Borrower and its Subsidiaries maintain adequate reserves in accordance
with GAAP, and (c) to the best of Borrower’s knowledge, no proposed or pending
Tax assessments, deficiencies, audits or other proceedings with respect to
Borrower or any Subsidiary have had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.9                               Intellectual Property Claims. Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property
material to Borrower’s business. Except as described on Schedule 5.9, (i)

 

23

--------------------------------------------------------------------------------



 

each of the material Copyrights, Trademarks and Patents is valid and
enforceable, (ii) no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (iii) no claim has been made
to Borrower that any material part of the Intellectual Property violates the
rights of any third party. Exhibit C is a true, correct and complete list of
each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date.  Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

 

5.10                        Intellectual Property. Except as described on
Schedule 5.10, Borrower has all material rights with respect to Intellectual
Property necessary or material in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by Borrower.
Without limiting the generality of the foregoing, and in the case of Licenses,
except for restrictions that are unenforceable under Division 9 of the UCC,
Borrower has the right, to the extent required to operate Borrower’s business,
to freely transfer, license or assign Intellectual Property necessary or
material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee.

 

No material software or other materials used by Borrower or any of its
Subsidiaries (or used in any Borrower Products or any Subsidiaries’ products)
are subject to an open-source or similar license (including but not limited to
the General Public License, Lesser General Public License, Mozilla Public
License, or Affero License) (collectively, “Open Source Licenses”) in a manner
that would cause such software or other materials to have to be (i) distributed
to third parties at no charge or a minimal charge (royalty-free basis);
(ii) licensed to third parties to modify, make derivative works based on,
decompile, disassemble, or reverse engineer; or (iii) used in a manner that does
could require disclosure or distribution in source code form.

 

5.11                        Borrower Products. Except as described on Schedule
5.11, no Intellectual Property owned by Borrower and material in its business or
Borrower Product has been or is subject to any actual or, to the knowledge of
Borrower, threatened in writing, litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any manner Borrower’s use, transfer
or licensing thereof or that may affect the validity, use or enforceability
thereof. There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates Borrower to grant licenses or ownership interest in
any future Intellectual Property related to the operation or conduct of the
business of Borrower or Borrower Products. Borrower has not received any written
notice or claim challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim. Neither Borrower’s use of its Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of others in any material respect.

 

24

--------------------------------------------------------------------------------



 

5.12                        Financial Accounts. Exhibit D, as may be updated by
Borrower in a written notice provided to Agent after the Closing Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

5.13                        Employee Loans. Borrower has no outstanding loans to
any employee, officer or director of Borrower nor has Borrower guaranteed the
payment of any loan made to an employee, officer or director of Borrower by a
third party except as permitted hereunder.

 

5.14                        Capitalization and Subsidiaries. Borrower’s
capitalization as of the Closing Date is set forth on Schedule 5.14 annexed
hereto. Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments. Attached as Schedule
5.14, as may be updated by Borrower in a written notice provided after the
Closing Date, is a true, correct and complete list of each Subsidiary.

 

5.15                        Centre of Main Interests and Establishments.  For
the purposes of The Council of the European Union Regulation No. 2015/848 of 20
May 2015 on insolvency proceedings (recast) on Insolvency Proceedings (the
“Regulation”), Replimune UK’s centre of main interest (as that term is used in
Article 3(1) of the Regulation) is situated in England and Wales and it has no
“establishment” (as that term is used in Article 2(10) of the Regulation) in any
other jurisdiction.

 

5.16                        Solvency.  Borrower is solvent and is able to pay
its debts (including trade debts) as they mature.

 

SECTION 6.                         INSURANCE; INDEMNIFICATION

 

6.1                               Coverage. Borrower shall cause to be carried
and maintained commercial general liability insurance, on an occurrence form,
against risks customarily insured against in Borrower’s line of business. Such
risks shall include the risks of bodily injury, including death, property
damage, personal injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles.

 

6.2                               Certificates. Borrower shall deliver to Agent
certificates of insurance that evidence Borrower’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2.
Borrower’s insurance certificate shall state Agent (shown as “Hercules
Capital, Inc., as Agent”) is an additional insured for commercial general
liability, a lenders loss payable for all risk property damage insurance,
subject to the insurer’s approval, and a lenders loss payable for property
insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’

 

25

--------------------------------------------------------------------------------



 

advance written notice shall be sufficient) or any other change adverse to
Agent’s interests. Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved. At Agent’s written request, Borrower shall provide Agent
with copies of each insurance policy, and upon entering or amending any
insurance policy required hereunder in any material respect, Borrower shall
provide Agent with copies of such policies and shall promptly deliver to Agent
updated insurance certificates with respect to such policies.

 

6.3                               Indemnity. Borrower agrees to indemnify and
hold Agent, the Lenders and their officers, directors, employees, agents,
in-house attorneys, representatives and shareholders (each, an “Indemnified
Person”) harmless from and against any and all claims, costs, expenses, damages
and liabilities (including such claims, costs, expenses, damages and liabilities
based on liability in tort, including strict liability in tort), including
reasonable and documented attorneys’ fees and out-of-pocket disbursements and
other costs of investigation or defense (including those incurred upon any
appeal) (collectively, “Liabilities”), that may be instituted or asserted
against or incurred by such Indemnified Person as the result of credit having
been extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting solely from any Indemnified Person’s gross negligence, willful
misconduct or breach in bad faith of its obligations hereunder. This Section 6.3
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. In no event shall
any Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). This Section 6.3 shall survive the repayment
of indebtedness under, and otherwise shall survive the expiration or other
termination of, the Loan Agreement.

 

SECTION 7.                         COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1                               Financial Reports. Borrower shall furnish to
Agent the financial statements and reports listed hereinafter (the “Financial
Statements”):

 

(a)                                 as soon as practicable (and in any event
within 30 days) after the end of each month, unaudited interim and year-to-date
financial statements as of the end of such month (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Parent’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

 

(b)                                 as soon as practicable (and in any event
within 45 days) after the end of each calendar quarter, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, certified by Parent’s
Chief Executive Officer or Chief Financial Officer to the effect that

 

26

--------------------------------------------------------------------------------



 

they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year end adjustments;

 

(c)                                  as soon as practicable (and in any event
within ninety (90) days) after the end of each fiscal year, unqualified audited
financial statements as of the end of such year (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Parent and reasonably
acceptable to Agent (it being understood that PricewaterhouseCoopers is
reasonably acceptable to Agent), accompanied by any management report from such
accountants;

 

(d)                                 as soon as practicable (and in any event
within 30 days) after the end of each month, a Compliance Certificate in the
form of Exhibit E;

 

(e)                                  as soon as practicable (and in any event
within 7 days) after the end of each month, a report showing agings of accounts
receivable and accounts payable;

 

(f)                                   promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports that Borrower has made available to holders of its
preferred stock and copies of any regular, periodic and special reports or
registration statements that Borrower files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
any national securities exchange;

 

(g)                                  promptly after the delivery thereof to its
directors, copies of all notices, minutes, consents and other materials that
Borrower provides to its directors in connection with meetings of the Board of
Directors, provided that in all cases Borrower may exclude confidential
compensation information;

 

(h)                                 financial and business projections promptly
following their approval by Parent’s Board of Directors, and in any event, 
within 90 days after the end of Parent’s fiscal year, as well as budgets,
operating plans and other financial information reasonably requested by Agent;
and

 

(i)                                     immediate notice if Borrower or any
Subsidiary has knowledge that Borrower, or any Subsidiary or Affiliate of
Borrower, is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.

 

Borrower shall not make any change in its (a) accounting policies or reporting
practices, or (b) fiscal years or fiscal quarters. The fiscal year of Borrower
shall end on March 31.

 

The executed Compliance Certificate may be sent via email to Agent at
legal@htgc.com. All Financial Statements required to be delivered pursuant to
clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com provided, that if
e-mail is not available or sending such Financial Statements via e-mail is not
possible, they shall be faxed to Agent at: (650) 473-9194, attention Account
Manager: Replimune Group, Inc.

 

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which

 

27

--------------------------------------------------------------------------------



 

Borrower emails a link thereto to Agent; provided that Borrower shall directly
provide Agent all Financial Statements required to be delivered pursuant to
Section 7.1(b) and (c) hereunder.

 

7.2                               Management Rights. Borrower shall permit any
representative that Agent or the Lenders authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of Borrower at reasonable times and upon
reasonable notice during normal business hours; provided, however, that so long
as no Event of Default has occurred and is continuing, such examinations shall
be limited to no more often than twice per fiscal year. In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Agent or the
Lenders shall be entitled at reasonable times and intervals to consult with and
advise the management and officers of Borrower concerning significant business
issues affecting Borrower. Such consultations shall not unreasonably interfere
with Borrower’s business operations. The parties intend that the rights granted
Agent and the Lenders shall constitute “management rights” within the meaning of
29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or the Lenders with respect to any business issues shall
not be deemed to give Agent or the Lenders, nor be deemed an exercise by Agent
or the Lenders of, control over Borrower’s management or policies.

 

7.3                               Further Assurances. Borrower shall from time
to time execute, deliver and file, alone or with Agent, any financing
statements, security agreements, collateral assignments, notices, control
agreements, promissory notes or other documents to perfect, give the highest
priority to Agent’s Lien on the Collateral or otherwise evidence Agent’s rights
herein. Borrower shall from time to time procure any instruments or documents as
may be reasonably requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby. In addition, and for such purposes only,
Borrower hereby authorizes Agent to execute and deliver on behalf of Borrower
and to file such financing statements (including an indication that the
financing statement covers “all assets or all personal property” of Borrower in
accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

 

7.4                               Indebtedness. Borrower shall not create,
incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for (a) the conversion
of Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion, (b) purchase money
Indebtedness or Indebtedness in respect of capital leases permitted hereunder
pursuant to its then applicable payment schedule, (c) prepayment by any
Subsidiary of (i) inter-company Indebtedness owed by such Subsidiary to any
Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower or (d) as otherwise permitted hereunder or approved in writing by
Agent.

 

7.5                               Collateral. Borrower shall at all times keep
the Collateral, the Intellectual Property and all other property and assets used
in Borrower’s business or in which Borrower now or hereafter holds any interest
free and clear from any legal process or Liens whatsoever (except for Permitted
Liens), and shall give Agent prompt written notice of (a) any legal process
affecting the Collateral, the Intellectual Property or such other property and
assets in an aggregate amount greater than $750,000 at any time, or (b) any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property.  Borrower shall

 

28

--------------------------------------------------------------------------------



 

not enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Borrower to create, incur, assume or
suffer to exist any Lien upon any of its property (including Intellectual
Property), whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or capital lease obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) customary restrictions on the assignment of leases,
licenses and other agreements. Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens,
provided however, that there shall be no Liens whatsoever on Intellectual
Property), and shall give Agent prompt written notice of any legal process
affecting such Subsidiary’s assets in an aggregate amount greater than $750,000
at any time.

 

7.6                               Investments. Borrower shall not directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than Permitted Investments.

 

7.7                               Distributions. Borrower shall not, and shall
not allow any Subsidiary to, (a) repurchase or redeem any class of stock or
other Equity Interest other than pursuant to employee, director or consultant
repurchase plans or other similar agreements, provided, however, in each case
the repurchase or redemption price does not exceed the original consideration
paid for such stock or Equity Interest, or (b) declare or pay any cash dividend
or make any other cash distribution on any class of stock or other Equity
Interest, except that a Subsidiary may pay dividends or make other distributions
to Borrower or any Subsidiary of Borrower, (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $100,000 in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate.

 

7.8                               Transfers. Except for Permitted Transfers,
Borrower shall not, and shall not allow any Subsidiary to, voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

 

7.9                               Mergers or Acquisitions. Borrower shall not
merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with or into any other business organization (other than mergers or
consolidations of (a) a Subsidiary which is not a Borrower into another
Subsidiary or into Borrower or (b) a Borrower into another Borrower), or, other
than Permitted Acquisitions, acquire, or permit any of its Subsidiaries to
acquire, in each case including for the avoidance of doubt through a merger,
purchase, in-licensing arrangement or any similar transaction, all or
substantially all of the capital stock or any property of another Person.

 

7.10                        Taxes. Borrower shall, and shall cause each of its
Subsidiaries to, pay when due all material Taxes of any nature whatsoever now or
hereafter imposed or assessed against Borrower or the Collateral or upon
Borrower’s ownership, possession, use, operation or disposition thereof or upon
Borrower’s rents, receipts or earnings arising therefrom. Borrower shall, and
shall cause each of its Subsidiaries to, accurately file on or before the due
date therefor (taking into account proper extensions) all federal and state
income Tax returns and other material Tax returns required to be filed.
Notwithstanding the foregoing, Borrower and its Subsidiaries may contest, in
good faith and by appropriate proceedings diligently conducted, Taxes for which
Borrower and its Subsidiaries maintain adequate reserves in accordance with
GAAP.

 

29

--------------------------------------------------------------------------------



 

7.11                        Corporate Changes. Neither Borrower nor any
Subsidiary shall change its corporate name, legal form or jurisdiction of
formation without twenty (20) days’ prior written notice to Agent. Neither
Borrower nor any Subsidiary shall suffer a Change in Control. Neither Borrower
nor any Subsidiary shall relocate its chief executive office or its principal
place of business unless: (i) it has provided prior written notice to Agent; and
(ii) other than with respect to Replimune UK, such relocation shall be within
the continental United States of America; provided, however, that Parent may
change its chief executive office to 500 Unicorn Park, Woburn, MA 01801 after
the date hereof so long as it has used commercially reasonable efforts to
deliver a landlord waiver in form and substance reasonably acceptable to Agent
within thirty (30) days of such relocation.  Neither Borrower nor any Subsidiary
shall relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit B to another location described on
Exhibit B) unless (1) it has provided prompt written notice to Agent, (2) other
than with respect to Replimune UK, such relocation is within the continental
United States of America or, with respect to Replimune UK, such relocation is
within the United Kingdom, and (3) if such relocation is to a third party
bailee, it has delivered a bailee agreement (to the extent customary under
applicable law) in form and substance reasonably acceptable to Agent.

 

7.12                        Deposit Accounts. Neither Borrower nor any
Subsidiary (other than Excluded Subsidiaries and the MSC Subsidiary) shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement, in each case other
than Excluded Accounts. Borrower shall not permit any Excluded Subsidiary to
hold cash or Cash Equivalents in an aggregate amount greater than $500,000 for
any single Excluded Subsidiary and $750,000 for all Excluded Subsidiaries.

 

7.13                        New Subsidiaries. Borrower shall notify Agent of
each Subsidiary formed subsequent to the Closing Date and, within 30 days of
formation, shall cause any such Subsidiary (other than an Excluded Subsidiary)
to execute and deliver to Agent a Joinder Agreement. In the event one or more
Subsidiaries that were previously Excluded Subsidiaries no longer qualify as an
Excluded Subsidiary, such Subsidiaries shall be subject to the requirements of
the immediately preceding sentence.

 

7.14                        MSC Investment Conditions. At any time that the MSC
Subsidiary has any assets or liabilities, Borrower shall satisfy the MSC
Investment Conditions at all times.

 

7.15                        Notification of Event of Default. Borrower shall
notify Agent immediately of the occurrence of any Event of Default.

 

7.16                        Use of Proceeds. Borrower agrees that the proceeds
of the Loans shall be used solely to pay related fees and expenses in connection
with this Agreement and for working capital and general corporate purposes. The
proceeds of the Loans will not be used in violation of Anti-Corruption Laws or
applicable Sanctions.

 

7.17                        Compliance with Laws.

 

(a)                                 Borrower (i) shall maintain, and shall cause
its Subsidiaries to maintain, compliance in all material respects with all
applicable laws, rules or regulations (including any law, rule or regulation
with respect to the making or brokering of loans or financial accommodations),
and (ii) shall, or cause its Subsidiaries to, obtain and maintain all required
governmental authorizations, approvals, licenses, franchises, permits or
registrations reasonably necessary in connection with the conduct of Borrower’s
business.

 

30

--------------------------------------------------------------------------------



 

(b)                                 Neither Borrower nor any of its Subsidiaries
shall, nor shall Borrower or any of its Subsidiaries permit, to its knowledge,
any Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Neither Borrower nor any Subsidiary shall, nor shall Borrower or any of its
Subsidiaries permit, to its knowledge, any Affiliate to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
or any similar executive order or other Anti-Terrorism Law, or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

(c)                                  Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Borrower, its Subsidiaries
and their respective officers and employees and to the knowledge of Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

 

(d)                                 None of Borrower, any of its Subsidiaries or
any of their respective directors, officers or employees, or to the knowledge of
Borrower, any agent for Borrower or its Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

7.18                        Intellectual Property. Each Borrower shall
(i) protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to its business; (ii) promptly advise
Agent in writing of material infringements of its Intellectual Property that is
material to its business; and (iii) not allow any Intellectual Property material
to Borrower’s business to be abandoned, forfeited or dedicated to the public
without Agent’s written consent.

 

7.19                        Transactions with Affiliates. Borrower shall not and
shall not permit any Subsidiary to, directly or indirectly, enter into or permit
to exist any transaction of any kind with any Affiliate of Borrower or such
Subsidiary (other than transactions among Borrowers permitted under this
Agreement) on terms that are less favorable to Borrower or such Subsidiary, as
the case may be, than those that might be obtained in an arm’s length
transaction from a Person who is not an Affiliate of Borrower or such
Subsidiary.

 

7.20                        COMI.  No Borrower or a Subsidiary of a Borrower, in
each case whose jurisdiction of incorporation or organization is in a member
state of the European Union shall change its “centre of main interests” (as that
term is used in Article 3(1) of the Regulation).

 

7.21                        People with Significant Control Regime.  Each
Borrower shall (and the Parent shall ensure that each of its Subsidiaries will):
(a) within the relevant timeframe, comply with any notice it receives pursuant
to Part 21A of the Companies Act 2006 from any UK PSC Loan Party; and
(b) promptly provide Agent with a copy of that notice.

 

7.22                        Post-Closing Date Obligations.  Notwithstanding any
provision herein or in any other Loan Document to the contrary, to the extent
not actually delivered on or prior to the Closing Date, Borrower shall:

 

31

--------------------------------------------------------------------------------



 

(a)                                 within ten (10) Business Days of the Closing
Date (or such later date as Agent may determine to in its sole discretion),
deliver to Agent (or its designated agent) all certificates or other instruments
representing or evidencing any Pledged Interests (as defined in the Pledge
Agreement), accompanied by appropriate duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent in its
reasonable discretion;

 

(b)                                 within ten (10) Business Days of the Closing
Date (or such later date as Agent may determine to in its sole discretion),
deliver to Agent (or its designated agent) all certificates of insurance
required under Section 6, which shall be in form and substance satisfactory to
Agent in its reasonable discretion;

 

(c)                                  within thirty (30) days of the Closing Date
(or such later date as Agent may determine to in its sole discretion), deliver
to Agent (or its designated agent) all insurance endorsements required under
Section 6, which shall be in form and substance satisfactory to Agent in its
reasonable discretion;

 

(d)                                 use commercially reasonable efforts to,
within thirty (30) days of the Closing Date (or such later date as Agent may
determine to in its sole discretion), deliver to Agent (or its designated agent)
a fully-executed landlord waiver with respect to Borrower’s leased property at
33 NY Avenue, Framingham, MA 01701, which shall be in form and substance
satisfactory to Agent in its reasonable discretion; and

 

(e)                                  within ninety (90) days of the Closing Date
(or such later date as Agent may determine to in its sole discretion), either:

 

(i)                                     deliver to Agent (or its designated
agent) evidence satisfactory to Agent in its reasonable discretion that Borrower
has moved its chief executive office to 500 Unicorn Park, Woburn, MA 01801 in
accordance with the requirements of Section 7.11; or

 

(ii)                                  use commercially reasonable efforts to
deliver to Agent (or its designated agent), either (x) a file-stamped UCC
termination statement for that certain UCC financing statement (#2016 0084002,
originally filed on January 6, 2016), as amended, naming Cummings Properties,
LLC as secured party and Replimune, Inc. and Replimune Group, Inc. as debtors,
which shall be in form and substance satisfactory to Agent in its reasonable
discretion; or (y) a fully-executed landlord waiver by and among
Replimune, Inc., Replimune Group, Inc., Agent, and Cummings Properties, LLC,
which shall be in form and substance satisfactory to Agent in its reasonable
discretion, provided that such landlord waver shall include, without limitation,
subordination terms acceptable to Agent in its sole discretion in which any
security interests in favor of Cummings Properties, LLC are subordinated to the
security interests granted to Agent.

 

SECTION 8.                         RIGHT TO INVEST

 

8.1                               The Lenders or their assignee or nominee shall
have the right, in its discretion, to participate in any Subsequent Financing in
an aggregate amount of up to $2,000,000 on the same terms, conditions and
pricing afforded to others participating in any such Subsequent Financing.

 

SECTION 9.                         EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

32

--------------------------------------------------------------------------------



 

9.1                               Payments. Borrower fails to pay any amount due
under this Agreement or any of the other Loan Documents on the due date;
provided, however, that an Event of Default shall not occur on account of a
failure to pay due solely to an administrative or operational error of Agent or
the Lenders or Borrower’s bank if Borrower had the funds to make the payment
when due and makes the payment within three (3) Business Days following
Borrower’s knowledge of such failure to pay; or

 

9.2                               Covenants. Borrower breaches or defaults in
the performance of any covenant or Secured Obligation under this Agreement, or
any of the other Loan Documents or any other agreement among Borrower, Agent and
the Lenders, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12,
7.14, 7.15, 7.16, 7.17, 7.18, 7.19, and 7.22), any other Loan Document, or any
other agreement among Borrower, Agent and the Lenders, such default continues
for more than twenty (20) days after the earlier of the date on which (i) Agent
or the Lenders has given notice of such default to Borrower and (ii) Borrower
has actual knowledge of such default or (b) with respect to a default under any
of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14, 7.15, 7.16, 7.17, 7.18,
7.19, and 7.22, the occurrence of such default; or

 

9.3                               Material Adverse Effect.  A circumstance has
occurred that could reasonably be expected to have a Material Adverse Effect; or

 

9.4                               Representations. Any representation or
warranty made by Borrower in any Loan Document shall have been false or
misleading in any material respect when made or when deemed made; or

 

9.5                               Insolvency. With respect to Borrower,
(A) Borrower (i) shall make an assignment for the benefit of creditors; or
(ii) shall be unable to pay its debts as they become due, or be unable to pay or
perform under the Loan Documents, or shall become insolvent or is deemed to, or
is declared to, be insolvent or unable to pay its debts under any applicable
law; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall file
or consent to any petition, answer, or document seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, administration, moratorium, winding-up, or similar relief under any
present or future statute, law or regulation pertinent to such circumstances; or
(v) shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, liquidator, or other similar officer of Borrower or of all or any
substantial part (i.e., 33-1/3% or more) of the assets or property of Borrower;
or (vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or
(v) thirty (30) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver, liquidator, or
administrator of Borrower or of all or any substantial part of the properties of
Borrower without such appointment being vacated; or

 

9.6                               Attachments; Judgments. Any portion of
Borrower’s assets is attached or seized, or a levy is filed against any such
assets, or a judgment or judgments is/are entered for the payment of money (not
covered by independent third party insurance as to which liability has not been
rejected by such

 

33

--------------------------------------------------------------------------------



 

insurance carrier), individually or in the aggregate, of at least $500,000, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or

 

9.7                               Other Obligations. The occurrence of any
default under any agreement or obligation of Borrower involving any Indebtedness
in excess of $500,000.

 

9.8                               Stop Trade. At any time, an SEC stop trade
order or NASDAQ market trading suspension of the Common Stock shall be in effect
for five (5) consecutive days or five (5) days during a period of ten
(10) consecutive days, excluding in all cases a suspension of all trading on a
public market, provided that Parent shall not have been able to cure such
trading suspension within thirty (30) days of the notice thereof or list the
Common Stock on another public market within sixty (60) days of such notice.

 

SECTION 10.                  REMEDIES

 

10.1                        General. Upon and during the continuance of any one
or more Events of Default, (i) Agent may, and at the direction of the Required
Lenders shall, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.5, all of the Secured Obligations (including,
without limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), (ii) Agent may, at its option, sign and file in
Borrower’s name any and all collateral assignments, notices, control agreements,
security agreements and other documents it deems necessary or appropriate to
perfect or protect the repayment of the Secured Obligations, and solely in
furtherance thereof, Borrower hereby grants Agent an irrevocable power of
attorney coupled with an interest, and (iii) Agent may notify any of Borrower’s
account debtors to make payment directly to Agent, compromise the amount of any
such account on Borrower’s behalf and endorse Agent’s name without recourse on
any such payment for deposit directly to Agent’s account. Agent may, and at the
direction of the Required Lenders shall, exercise all rights and remedies with
respect to the Collateral under the Loan Documents or otherwise available to it
under the UCC and other applicable law, including the right to release, hold,
sell, lease, liquidate, collect, realize upon, or otherwise dispose of all or
any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral. All Agent’s rights and remedies shall be cumulative
and not exclusive.

 

10.2                        Collection; Foreclosure. Upon the occurrence and
during the continuance of any Event of Default, Agent may, and at the direction
of the Required Lenders shall, at any time or from time to time, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as Agent may elect. Any such
sale may be made either at public or private sale at its place of business or
elsewhere. Borrower agrees that any such public or private sale may occur upon
ten (10) calendar days’ prior written notice to Borrower. Agent may require
Borrower to assemble the Collateral and make it available to Agent at a place
designated by Agent that is reasonably convenient to Agent and Borrower. The
proceeds of any sale, disposition or other realization upon all or any part of
the Collateral shall be applied by Agent in the following order of priorities:

 

First, to Agent and the Lenders in an amount sufficient to pay in full Agent’s
and the Lenders’ reasonable costs and professionals’ and advisors’ fees and
expenses as described in Section 11.12;

 

Second, to the Lenders in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as Agent may choose in its sole
discretion; and

 

34

--------------------------------------------------------------------------------



 

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3                        No Waiver. Agent shall be under no obligation to
marshal any of the Collateral for the benefit of Borrower or any other Person,
and Borrower expressly waives all rights, if any, to require Agent to marshal
any Collateral.

 

10.4                        Cumulative Remedies. The rights, powers and remedies
of Agent hereunder shall be in addition to all rights, powers and remedies given
by statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11.                  MISCELLANEOUS

 

11.1                        Severability. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective only to the
extent and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2                        Notice. Except as otherwise provided herein, any
notice, demand, request, consent, approval, declaration, service of process or
other communication (including the delivery of Financial Statements) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

(a)                                 If to Agent:

 

HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer, Bryan Jadot and Michael Dutra
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@htgc.com, bjadot@htgc.com, and mdutra@htgc.com
Telephone: 650-289-3060

 

(b)                                 If to the Lenders:

 

HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer, Bryan Jadot and Michael Dutra
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@htgc.com, bjadot@htgc.com, and mdutra@htgc.com
Telephone: 650-289-3060

 

35

--------------------------------------------------------------------------------



 

(c)                                  If to Borrower:

 

REPLIMUNE GROUP, INC.

Attention: Philip Astley-Sparke, Executive Chairman and Director
18 Commerce Way
Woburn, MA, 01801
email: philip@replimune.com
Telephone: 857-998-9552

 

or to such other address as each party may designate for itself by like notice.

 

11.3                        Entire Agreement; Amendments.

 

(a)                                 This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Agent’s revised proposal letter dated June 21, 2019, and
the Non-Disclosure Agreement).

 

(b)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.3(b). The
Required Lenders and Borrower party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Agent and Borrower party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of Borrower
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder) or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this
Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents (except as otherwise permitted
herein), release all or substantially all of the Collateral or release a
Borrower from its obligations under the Loan Documents (except as otherwise
permitted herein), in each case without the written consent of all Lenders; or
(D) amend, modify or waive any provision of Section 11.18 or Addendum 2 without
the written consent of the Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, the Lender, the Agent and all future holders of the
Loans.

 

11.4                        No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

36

--------------------------------------------------------------------------------



 

11.5                        No Waiver. The powers conferred upon Agent and the
Lenders by this Agreement are solely to protect its rights hereunder and under
the other Loan Documents and its interest in the Collateral and shall not impose
any duty upon Agent or the Lenders to exercise any such powers. No omission or
delay by Agent or the Lenders at any time to enforce any right or remedy
reserved to it, or to require performance of any of the terms, covenants or
provisions hereof by Borrower at any time designated, shall be a waiver of any
such right or remedy to which Agent or the Lenders is entitled, nor shall it in
any way affect the right of Agent or the Lenders to enforce such provisions
thereafter.

 

11.6                        Survival. All agreements, representations and
warranties contained in this Agreement and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Agent
and the Lenders and shall survive the execution and delivery of this Agreement.
Sections 6.3 and 11.15 shall survive the termination of this Agreement.

 

11.7                        Successors and Assigns. The provisions of this
Agreement and the other Loan Documents shall inure to the benefit of and be
binding on Borrower and its permitted assigns (if any). Borrower shall not
assign its obligations under this Agreement or any of the other Loan Documents
without Agent’s express prior written consent, and any such attempted assignment
shall be void and of no effect. Agent and the Lenders may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents without prior
notice to Borrower, and all of such rights shall inure to the benefit of Agent’s
and the Lenders’ successors and assigns; provided that as long as no Event of
Default has occurred and is continuing, neither Agent nor any Lender may assign,
transfer or endorse its rights hereunder or under the Loan Documents to any
party that is a direct competitor of Borrower (as reasonably determined by
Agent), it being acknowledged that in all cases, any transfer to an Affiliate of
any Lender or Agent shall be allowed without Borrower’s consent. Notwithstanding
the foregoing, (x) in connection with any assignment by a Lender as a result of
a forced divestiture at the request of any regulatory agency, the restrictions
set forth herein shall not apply and Agent and the Lenders may assign, transfer
or indorse its rights hereunder and under the other Loan Documents to any Person
or party and (y) in connection with a Lender’s own financing or securitization
transactions, the restrictions set forth herein shall not apply and Agent and
the Lenders may assign, transfer or indorse its rights hereunder and under the
other Loan Documents to any Person or party providing such financing or formed
to undertake such securitization transaction and any transferee of such Person
or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause
(y) shall release such Lender from any of its obligations hereunder or
substitute any such Person or party for such Lender as a party hereto until
Agent shall have received and accepted an effective assignment agreement from
such Person or party in form satisfactory to Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such assignee as Agent reasonably shall require. The
Agent, acting solely for this purpose as an agent of Borrower, shall maintain at
one of its offices in the United States a register for the recordation of the
names and addresses of the Lender(s), and the Term Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrower, the Agent and the
Lender(s) shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

11.8                        Participations. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any

 

37

--------------------------------------------------------------------------------



 

participant or any information relating to a participant’s interest in any
commitments, loans, its other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.  Borrower agrees that each participant shall be entitled
to the benefits of the provisions in Addendum 1 attached hereto (subject to the
requirements and limitations therein, including the requirements under Section 7
of Addendum 1 attached hereto (it being understood that the documentation
required under Section 7 of Addendum 1 attached hereto shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.7; provided that such
participant shall not be entitled to receive any greater payment under Addendum
1 attached hereto, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation.

 

11.9                        Governing Law. This Agreement and the other Loan
Documents have been negotiated and delivered to Agent and the Lenders in the
State of California, and shall have been accepted by Agent and the Lenders in
the State of California. Payment to Agent and the Lenders by Borrower of the
Secured Obligations is due in the State of California. This Agreement and the
other Loan Documents (other than the English Security Documents) shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.10                 Consent to Jurisdiction and Venue. All judicial
proceedings (to the extent that the reference requirement of Section 11.11 is
not applicable) arising in or under or related to this Agreement or any of the
other Loan Documents may be brought in any state or federal court located in the
State of California. By execution and delivery of this Agreement, each party
hereto generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

11.11                 Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)                                 Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert Person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF BORROWER,
AGENT AND THE LENDERS SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, THE
LENDERS OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, THE LENDERS OR THEIR
RESPECTIVE

 

38

--------------------------------------------------------------------------------



 

ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Agent, Borrower and the Lenders; Claims
that arise out of or are in any way connected to the relationship among
Borrower, Agent and the Lenders; and any Claims for damages, breach of contract,
tort, specific performance, or any equitable or legal relief of any kind,
arising out of this Agreement, any other Loan Document.

 

(b)                                 If the waiver of jury trial set forth in
Section 11.10(a) is ineffective or unenforceable, the parties agree that all
Claims shall be resolved by reference to a private judge sitting without a jury,
pursuant to Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of the Santa Clara County, California. Such proceeding shall be conducted
in Santa Clara County, California, with California rules of evidence and
discovery applicable to such proceeding.

 

(c)                                  In the event Claims are to be resolved by
judicial reference, either party may seek from a court identified in
Section 11.11, any prejudgment order, writ or other relief and have such
prejudgment order, writ or other relief enforced to the fullest extent permitted
by law notwithstanding that all Claims are otherwise subject to resolution by
judicial reference.

 

11.12                 Professional Fees. Borrower promises to pay Agent’s and
the Lenders’ reasonable and documented fees and out-of-pocket expenses necessary
to finalize the loan documentation, including but not limited to reasonable and
documented attorneys’ fees, UCC searches, filing costs, and other miscellaneous
out-of-pocket expenses. In addition, Borrower promises to pay any and all
reasonable and documented attorneys’ and other professionals’ fees and out of
pocket expenses incurred by Agent and the Lenders after the Closing Date in
connection with or related to: (a) the Loan; (b) the administration, collection,
or enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or the Lenders in
any adversary proceeding or contested matter commenced or continued by or on
behalf of Borrower’s estate, and any appeal or review thereof.

 

11.13                 Confidentiality. Agent and the Lenders acknowledge that
certain items of Collateral and information provided to Agent and the Lenders by
Borrower are confidential and proprietary information of Borrower, if and to the
extent such information either (x) is marked as confidential by Borrower at the
time of disclosure, or (y) should reasonably be understood to be confidential
(the “Confidential Information”). Accordingly, Agent and the Lenders agree that
any Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and the Lenders may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its Affiliates if Agent or the Lenders in their sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or the Lenders;
(d) if required or appropriate in response to any summons or subpoena or in
connection with

 

39

--------------------------------------------------------------------------------



 

any litigation, to the extent permitted or deemed advisable by Agent’s or the
Lenders’ counsel; (e) to comply with any legal requirement or law applicable to
Agent or the Lenders; (f) to the extent reasonably necessary in connection with
the exercise of any right or remedy under any Loan Document, including Agent’s
sale, lease, or other disposition of Collateral after an Event of Default;
(g) to any participant or assignee of Agent or the Lenders or any prospective
participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents. Agent’s and the
Lenders’ obligations under this Section 11.13 shall supersede all of their
respective obligations under the Non-Disclosure Agreement.

 

11.14                 Assignment of Rights. Borrower acknowledges and
understands that Agent or the Lenders may, subject to Section 11.7, sell and
assign all or part of its interest hereunder and under the Loan Documents to any
Person or entity (an “Assignee”). After such assignment the term “Agent” or
“Lender” as used in the Loan Documents shall mean and include such Assignee, and
such Assignee shall be vested with all rights, powers and remedies of Agent and
the Lenders hereunder with respect to the interest so assigned; but with respect
to any such interest not so transferred, Agent and the Lenders shall retain all
rights, powers and remedies hereby given. No such assignment by Agent or the
Lenders shall relieve Borrower of any of its obligations hereunder. Each Lender
agrees that in the event of any transfer by it of the promissory note(s) (if
any), it will endorse thereon a notation as to the portion of the principal of
the promissory note(s), which shall have been paid at the time of such transfer
and as to the date to which interest shall have been last paid thereon.

 

11.15                 Revival of Secured Obligations. This Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against Borrower for liquidation or
reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or the Lenders. The Loan Documents and the
Secured Obligations and Collateral security shall continue to be effective, or
shall be revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, the
Lenders or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or the Lenders in Cash.

 

11.16                 Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.17                 No Third Party Beneficiaries. No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any Person
other than Agent, the Lenders and Borrower unless specifically provided
otherwise herein, and, except as otherwise so provided, all provisions of the
Loan Documents will be personal and solely among Agent, the Lenders and
Borrower.

 

40

--------------------------------------------------------------------------------



 

11.18                 Agency. Agent and each Lender hereby agree to the terms
and conditions set forth on Addendum 2 attached hereto. Borrower acknowledges
and agrees to the terms and conditions set forth on Addendum 2 attached hereto.

 

11.19                 Publicity. None of the parties hereto nor any of its
respective member businesses and Affiliates shall, without the other parties’
prior written consent (which shall not be unreasonably withheld or delayed),
publicize or use (a) the other party’s name (including a brief description of
the relationship among the parties hereto), logo or hyperlink to such other
parties’ web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “ Publicity Materials”); (b) the
names of officers of such other parties in the Publicity Materials; and (c) such
other parties’ name, trademarks, servicemarks in any news or press release
concerning such party; provided however, notwithstanding anything to the
contrary herein, no such consent shall be required (i) to the extent necessary
to comply with the requests of any regulators, legal requirements or laws
applicable to such party, pursuant to any listing agreement with any national
securities exchange (so long as such party provides prior notice to the other
party hereto to the extent reasonably practicable) and (ii) to comply with
Section 11.13.

 

11.20                 Multiple Borrowers. Each Borrower hereby agrees to the
terms and conditions set forth on Addendum 3 attached hereto.

 

11.21                 Consent to Bail-In: Notwithstanding any other term of any
Loan Document or any other agreement, arrangement or understanding between the
parties, each party acknowledges and accepts that any liability of any party to
any other party under or in connection with the Loan Documents may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:

 

(a)                                 any Bail-In Action in relation to any such
liability, including (without limitation):

 

(i)                                     a reduction, in full or in part, in the
principal amount, or outstanding amount due (including any accrued but unpaid
interest) in respect of any such liability;

 

(ii)                                  a conversion of all, or part of, any such
liability into shares or other instruments of ownership that may be issued to,
or conferred on, it; and

 

(iii)                               a cancellation of any such liability; and

 

(b)                                 a variation of any term of any Loan Document
to the extent necessary to give effect to any Bail-In Action in relation to any
such liability.

 

(SIGNATURES TO FOLLOW)

 

41

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

 

 

BORROWER:

 

 

 

REPLIMUNE GROUP, INC.

 

 

 

Signature:

/s/ Philip Astley - Sparke

 

 

 

 

Print Name:

Philip Astley - Sparke

 

 

 

 

Title:

Secretary

 

 

 

REPLIMUNE, INC.

 

 

 

Signature:

/s/ Philip Astley - Sparke

 

 

 

 

Print Name:

Philip Astley - Sparke

 

 

 

 

Title:

Secretary

 

 

 

REPLIMUNE LIMITED

 

 

 

Signature:

/s/ Philip Astley - Sparke

 

 

 

 

Print Name:

Philip Astley - Sparke

 

 

 

 

Title:

Director

 

 

Accepted in Palo Alto, California:

 

 

 

 

AGENT and LENDERS:

 

 

 

HERCULES CAPITAL, INC.

 

 

 

Signature:

/s/ Zhuo Huang

 

 

 

 

Print Name:

Zhuo Huang

 

 

 

 

Title:

Associate General Counsel

 

42

--------------------------------------------------------------------------------



 

Table of Addenda, Exhibits and Schedules

 

Addendum 1:

 

Taxes; Increased Costs

 

 

 

Addendum 2:

 

Agent and Lender Terms

 

 

 

Addendum 3:

 

Multiple Borrower Terms

 

 

 

Exhibit A:

 

Advance Request Attachment to Advance Request

 

 

 

Exhibit B:

 

Name, Locations, and Other Information for Borrower

 

 

 

Exhibit C:

 

Borrower’s Patents, Trademarks, Copyrights and Licenses

 

 

 

Exhibit D:

 

Borrower’s Deposit Accounts and Investment Accounts

 

 

 

Exhibit E:

 

Compliance Certificate

 

 

 

Exhibit F:

 

Joinder Agreement

 

 

 

Exhibit G:

 

ACH Debit Authorization Agreement

 

 

 

Exhibit H-1:

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit H-2:

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit H-3:

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit H-4:

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Schedule 1.1

 

Commitments

 

 

 

Schedule 1

 

Subsidiaries

Schedule 1A

 

Existing Permitted Indebtedness

Schedule 1B

 

Existing Permitted Investments

Schedule 1C

 

Existing Permitted Liens

Schedule 5.3

 

Consents, Etc.

Schedule 5.8

 

Tax Matters

Schedule 5.9

 

Intellectual Property Claims

Schedule 5.10

 

Intellectual Property

Schedule 5.11

 

Borrower Products

Schedule 5.14

 

Capitalization

 

43

--------------------------------------------------------------------------------



 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

 

TAXES; INCREASED COSTS

 

1.              Defined Terms. For purposes of this Addendum 1:

 

a.              “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes.

 

b.              “Excluded Taxes” means any of the following Taxes imposed on or
with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(A) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Term Commitment or (B) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 2 or Section 4 of this Addendum 1, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 7 of this Addendum 1, (iv) any withholding Taxes imposed under
FATCA, and (v) so long as no Event of Default has occurred, any UK Withholding
Tax imposed on interest payable to or for the account of an assignee of a Lender
with respect to an applicable interest in a Term Commitment under Section 11.7
to the extent such assignee was not (assuming completion of all relevant
procedural formalities) entitled to an exemption from or reduction of UK
Withholding Tax with respect to the relevant payment based on the circumstances
existing at the time of the relevant assignment.

 

c.               “FATCA” means Sections 1471 through 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among governmental authorities
and implementing such Sections of the Code.

 

d.              “Foreign Lender” means a Lender that is not a U.S. Person.

 

e.               “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (ii) to the extent not
otherwise described in clause (i), Other Taxes.

 

f.                “Other Connection Taxes” means, with respect to any Recipient,
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a

 

44

--------------------------------------------------------------------------------



 

security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

g.               “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

h.              “Recipient” means the Agent or any Lender, as applicable.

 

i.                  “Withholding Agent” means Borrower and the Agent.

 

2.              Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2 or Section 4 of this Addendum 1)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

3.              Payment of Other Taxes by Borrower. Borrower shall timely pay to
the relevant governmental authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

4.              Indemnification by Borrower. Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under Section 2 of this Addendum 1 or this
Section 4) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
addition, Borrower agrees to pay, and to save the Agent and any Lender harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all excise, sales or other similar taxes (excluding taxes
imposed on or measured by the net income of the Agent or such Lender) that may
be payable or determined to be payable with respect to any of the Collateral or
this Agreement.

 

5.              Indemnification by the Lenders. Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (a) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of Borrower to do so), (b) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.8 of the Agreement relating to the maintenance of a Participant
Register and (c) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses

 

45

--------------------------------------------------------------------------------



 

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 5.

 

6.              Evidence of Payments. As soon as practicable after any payment
of Taxes by Borrower to a governmental authority pursuant to the provisions of
this Addendum 1, Borrower shall deliver to the Agent the original or a certified
copy of a receipt issued by such governmental authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

7.              Status of Lenders.

 

a.              Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Agent  (or submit to the appropriate tax authority,
as applicable), at the time or times reasonably requested by Borrower or the
Agent, such properly completed and executed documentation reasonably requested
by Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Agent as will enable Borrower or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of
this Addendum 1) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Notwithstanding anything to the contrary
herein, a Lender shall be deemed to have satisfied the requirements of this
Section 7 in respect of any deduction or withholding for or on account of tax
imposed by the United Kingdom if such Lender has either (x) notified Borrower or
Agent of its passport number under the HMRC treaty passport scheme (and for the
avoidance of doubt, the provision by a Lender of its HMRC treaty passport scheme
number in Schedule 1.1 hereto shall satisfy this requirement); or (y) submitted
an application for withholding tax relief under the applicable income tax treaty
to the appropriate tax authority, in each case without regard to whether any
document required from HMRC has been obtained.

 

b.              Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Person,

 

i.      any Lender that is a U.S. Person shall deliver to Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

ii.   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender

 

46

--------------------------------------------------------------------------------



 

under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or the Agent), whichever of the following is applicable:

 

A.            in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

B.            executed copies of IRS Form W-8ECI;

 

C.            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

D.            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

iii.            any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower or the Agent to determine the withholding or deduction required
to be made; and

 

iv.           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Agent at the time or times prescribed
by law and at such time or

 

47

--------------------------------------------------------------------------------



 

times reasonably requested by Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (iv), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

c.               Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower and the
Agent in writing of its legal inability to do so.

 

8.              Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to the provisions of this
Addendum 1 (including by the payment of additional amounts pursuant to the
provisions of this Addendum 1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
the provisions of this Addendum 1 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 8 (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
Section 8, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this Section 8 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

9.              Increased Costs. If any change in applicable law shall subject
any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (ii) through (iv) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Term Loan or
of maintaining its obligation to make any such Loan, or to reduce the amount of
any sum received or receivable by such Recipient (whether of principal, interest
or any other amount), then, upon the request of such Recipient, Borrower will
pay to such Recipient such additional amount or amounts as will compensate such
Recipient for such additional costs incurred or reduction suffered.

 

10.       Survival. Each party’s obligations under the provisions of this
Addendum 1 shall survive the resignation or replacement of the Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

48

--------------------------------------------------------------------------------



 

ADDENDUM 2 to LOAN AND SECURITY AGREEMENT

 

Agent and Lender Terms

 

(a)                                 Each Lender hereby irrevocably appoints
Hercules Capital, Inc. to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Each Lender agrees to indemnify the Agent in
its capacity as such (to the extent not reimbursed by Borrower and without
limiting the obligation of Borrower to do so), according to its respective Term
Commitment percentages (based upon the total outstanding Term Loan Commitments)
in effect on the date on which indemnification is sought under this Addendum 2,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

(c)                                  Agent in Its Individual Capacity. The
Person serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent and the term “Lender” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each such Person
serving as Agent hereunder in its individual capacity.

 

(d)                                 Exculpatory Provisions. The Agent shall have
no duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Agent shall not:

 

(i)             be subject to any fiduciary or other implied duties, regardless
of whether any default or any Event of Default has occurred and is continuing;

 

(ii)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lenders, provided that the Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(iii)       except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Agent shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

 

--------------------------------------------------------------------------------



 

(e)                                  The Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Lenders or as the Agent shall believe in good faith shall be necessary, under
the circumstances or (ii) in the absence of its own gross negligence or willful
misconduct.

 

(f)                                   The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

(g)                                  Reliance by Agent. Agent may rely, and
shall be fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties. In the absence of its gross negligence or willful
misconduct, Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to Agent and conforming to the requirements of the Loan
Agreement or any of the other Loan Documents. Agent may consult with counsel,
and any opinion or legal advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, not taken or
suffered by Agent hereunder or under any Loan Documents in accordance therewith.
Agent shall have the right at any time to seek instructions concerning the
administration of the Collateral from any court of competent jurisdiction. Agent
shall not be under any obligation to exercise any of the rights or powers
granted to Agent by this Agreement, the Loan Agreement and the other Loan
Documents at the request or direction of the Lenders unless Agent shall have
been provided by the Lenders with adequate security and indemnity against the
costs, expenses and liabilities that may be incurred by it in compliance with
such request or direction.

 

2

--------------------------------------------------------------------------------



 

ADDENDUM 3 to LOAN AND SECURITY AGREEMENT

 

Multiple Borrower Terms

 

(a)                                 Borrower’s Agent. Each Borrower hereby
irrevocably appoints Parent as its agent, attorney-in-fact and legal
representative for all purposes, including requesting disbursement of the Term
Loan and receiving account statements and other notices and communications to
Borrower (or any of them) from the Agent or any Lender. The Agent may rely, and
shall be fully protected in relying, on any request for the Term Loan,
disbursement instruction, report, information or any other notice or
communication made or given by Parent, whether in its own name or on behalf of
one or more of the other Borrowers, and the Agent shall not have any obligation
to make any inquiry or request any confirmation from or on behalf of any other
Borrower as to the binding effect on it of any such request, instruction,
report, information, other notice or communication, nor shall the joint and
several character of Borrower’s obligations hereunder be affected thereby.

 

(b)                                 Waivers. Each Borrower hereby waives:
(i) any right to require the Agent to institute suit against, or to exhaust its
rights and remedies against, any other Borrower or any other person, or to
proceed against any property of any kind which secures all or any part of the
Secured Obligations, or to exercise any right of offset or other right with
respect to any reserves, credits or deposit accounts held by or maintained with
the Agent or any Indebtedness of the Agent or any Lender to any other Borrower,
or to exercise any other right or power, or pursue any other remedy the Agent or
any Lender may have; (ii) any defense arising by reason of any disability or
other defense of any other Borrower or any guarantor or any endorser, co-maker
or other person, or by reason of the cessation from any cause whatsoever of any
liability of any other Borrower or any guarantor or any endorser, co-maker or
other person, with respect to all or any part of the Secured Obligations, or by
reason of any act or omission of the Agent or others which directly or
indirectly results in the discharge or release of any other Borrower or any
guarantor or any other person or any Secured Obligations or any security
therefor, whether by operation of law or otherwise; (iii) any defense arising by
reason of any failure of the Agent to obtain, perfect, maintain or keep in force
any Lien on, any property of any Borrower or any other person; (iv) any defense
based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower or any guarantor or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Secured Obligations (including without limitation
any interest thereon), in or as a result of any such proceeding. Until all of
the Secured Obligations (other than contingent obligations for which no Claim
has been made) have been paid, performed, and discharged in full, nothing shall
discharge or satisfy the liability of any Borrower hereunder except the full
performance and payment of all of the Secured Obligations (other than contingent
obligations for which no Claim has been made). If any claim is ever made upon
the Agent for repayment or recovery of any amount or amounts received by the
Agent in payment of or on account of any of the Secured Obligations, because of
any claim that any such payment constituted a preferential transfer or
fraudulent conveyance, or for any other reason whatsoever, and the Agent repays
all or part of said amount by reason of any judgment, decree or order of any
court or administrative body having jurisdiction over the Agent or any of its
property, or by reason of any settlement or compromise of any such claim
effected by the Agent with any such claimant (including without limitation the
any other Borrower), then and in any such event, each Borrower agrees that any
such judgment, decree, order, settlement and compromise shall be binding upon
such Borrower, notwithstanding any revocation or release of this Agreement or
the cancellation of any note or other instrument evidencing any of the Secured
Obligations, or any release of any of the Secured Obligations, and each Borrower
shall be and

 

3

--------------------------------------------------------------------------------



 

remain liable to the Agent and the Lenders under this Agreement for the amount
so repaid or recovered, to the same extent as if such amount had never
originally been received by the Agent or any Lender, and the provisions of this
sentence shall survive, and continue in effect, notwithstanding any revocation
or release of this Agreement. Each Borrower hereby expressly and unconditionally
waives all rights of subrogation, reimbursement and indemnity of every kind
against any other Borrower, and all rights of recourse to any assets or property
of any other Borrower, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which Borrower may have under any present or
future document or agreement with any other Borrower or other person, and
including (but not limited to) any of the foregoing rights which any Borrower
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.

 

(c)                                  Consents. Each Borrower hereby consents and
agrees that, without notice to or by Borrower and without affecting or impairing
in any way the obligations or liability of Borrower hereunder, the Agent may,
from time to time before or after revocation of this Agreement, do any one or
more of the following in its sole and absolute discretion: (i) accept partial
payments of, compromise or settle, renew, extend the time for the payment,
discharge, or performance of, refuse to enforce, and release all or any parties
to, any or all of the Secured Obligations; (ii) grant any other indulgence to
any Borrower or any other Person in respect of any or all of the Secured
Obligations or any other matter; (iii) accept, release, waive, surrender,
enforce, exchange, modify, impair, or extend the time for the performance,
discharge, or payment of, any and all property of any kind securing any or all
of the Secured Obligations or any guaranty of any or all of the Secured
Obligations, or on which the Agent at any time may have a Lien, or refuse to
enforce its rights or make any compromise or settlement or agreement therefor in
respect of any or all of such property; (iv) substitute or add, or take any
action or omit to take any action which results in the release of, any one or
more other Borrowers or any endorsers or guarantors of all or any part of the
Secured Obligations, including, without limitation one or more parties to this
Agreement, regardless of any destruction or impairment of any right of
contribution or other right of Borrower; and (v) apply any sums received from
any other Borrower, any guarantor, endorser, or co-signer, or from the
disposition of any Collateral or security, to any Indebtedness whatsoever owing
from such person or secured by such Collateral or security, in such manner and
order as the Agent determines in its sole discretion, and regardless of whether
such Indebtedness is part of the Secured Obligations, is secured, or is due and
payable. Each Borrower consents and agrees that the Agent shall be under no
obligation to marshal any assets in favor of Borrower, or against or in payment
of any or all of the Secured Obligations. Each Borrower further consents and
agrees that the Agent shall have no duties or responsibilities whatsoever with
respect to any property securing any or all of the Secured Obligations. Without
limiting the generality of the foregoing, the Agent shall have no obligation to
monitor, verify, audit, examine, or obtain or maintain any insurance with
respect to, any property securing any or all of the Secured Obligations.

 

(d)                                 Independent Liability. Each Borrower hereby
agrees that one or more successive or concurrent actions may be brought hereon
against such Borrower, in the same action in which any other Borrower may be
sued or in separate actions, as often as deemed advisable by Agent. Each
Borrower is fully aware of the financial condition of each other Borrower and is
executing and delivering this Agreement based solely upon its own independent
investigation of all matters pertinent hereto, and such Borrower is not relying
in any manner upon any representation or statement of the Agent or any Lender
with respect thereto. Each Borrower represents and warrants that it is in a
position to obtain, and each Borrower hereby assumes full responsibility for
obtaining, any additional information concerning any other Borrower’s financial
condition and

 

4

--------------------------------------------------------------------------------



 

any other matter pertinent hereto as such Borrower may desire, and such Borrower
is not relying upon or expecting the Agent to furnish to it any information now
or hereafter in the Agent’s possession concerning the same or any other matter.

 

(e)                                  Subordination. All Indebtedness of a
Borrower or any Subsidiary of a Borrower now or hereafter arising held by
another Borrower or Subsidiary of a Borrower is subordinated to the Secured
Obligations and Borrower holding the Indebtedness shall take all actions
reasonably requested by Agent to effect, to enforce and to give notice of such
subordination and to dispose of any such Indebtedness if the Agent is enforcing
over shares in the capital of a Borrower or any Subsidiary or holding company of
a Borrower, or if the Indebtedness is held by a Subsidiary of a Borrower, such
Borrower shall take all actions reasonably requested by Agent to cause that
Borrower to effect, to enforce and to give notice of such subordination and to
permit the Agent to dispose of any such Indebtedness if the Agent is enforcing
over shares in the capital of a Borrower or any Subsidiary or holding company of
a Loan Party.

 

(f)                                   Service of Process. Each Borrower and
Subsidiary that is organized outside of the United States of America shall
appoint C T Corporation System, or other agent acceptable to Agent, as its agent
for the purpose of accepting service of any process in the United States of
America, evidenced by a service of process letter in form and substance
satisfactory to Agent (each, a “Process Letter”).  Each Borrower shall take all
actions, including payment of fees to such agent, to ensure that each Process
Letter remains effective at all times.

 

5

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ADVANCE REQUEST

 

To:

Agent:

Date:           , 2006

 

 

 

 

Hercules Capital, Inc. (the “Agent”)

 

 

400 Hamilton Avenue, Suite 310

 

 

Palo Alto, CA 94301

 

 

email: legal@htgc.com

 

 

Attn:

 

 

Replimune Group, Inc., a Delaware corporation (“Borrower”), hereby requests from
Hercules Capital, Inc. (“Lender”) an Advance in the amount of
                      Dollars ($                ) on               ,       (the
“Advance Date”) pursuant to the Loan and Security Agreement among Borrower and
other Borrowers party thereto, Agent and the Lender (the “Agreement”).
Capitalized words and other terms used but not otherwise defined herein are used
with the same meanings as defined in the Agreement.

 

Please:

 

 

(a)                                 Issue a check payable to Borrower

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

(b)           Wire Funds to Borrower’s account         [IF FILED PUBLICLY,
ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]

 

 

 

 

 

Bank:

 

 

Address:

 

 

                             

 

 

ABA Number:

 

 

Account Number:

 

 

Account Name:

 

 

Contact Person:

 

 

Phone Number

 

 

To Verify Wire Info:

 

 

Email address:

 

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
advance, including but not limited to:  (i) as of the Advance Date, no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing; (ii) on and as of the Advance Date, the
representations and warranties set forth in the Agreement are and shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; and (iii) as
of the Advance Date, no fact or condition exists that could (or could, with the
passage of time, the giving of notice, or both) constitute an Event of Default
under the Loan Documents. Borrower understands and acknowledges that Agent has
the right to review the financial information supporting this representation
and, based upon such review in its sole discretion, the Lender may decline to
fund the requested Advance.

 

--------------------------------------------------------------------------------



 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of [       ], 20[  ].

 

 

BORROWER: REPLIMUNE GROUP, INC.

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

2

--------------------------------------------------------------------------------



 

ATTACHMENT TO ADVANCE REQUEST

 

Dated:

 

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

Name:

[            ]

 

 

Type of organization:

[            ]

 

 

State of organization:

[            ]

 

 

Organization file number:

[            ]

 

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

[                   ]

 

3

--------------------------------------------------------------------------------



 

EXHIBIT B

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1. Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:

[            ]

 

 

Type of organization:

[            ]

 

 

State of organization:

[            ]

 

 

Organization file number:

[            ]

 

2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name:   
Used during dates of:         
Type of Organization:       
State of organization:        
Organization file Number:
Borrower’s fiscal year ends on      
Borrower’s federal employer tax identification number is:

 

3. Borrower represents and warrants to Agent that its chief executive office is
located at                .

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated August 7,
2019 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among
Hercules Capital, Inc. (the “Agent”), the several banks and other financial
institutions or entities from time to time party thereto (collectively, the
“Lender”), Replimune Group, Inc., a Delaware corporation (the “Company”), and
each other Borrower that is party thereto. All capitalized terms not defined
herein shall have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity and not in any
individual capacity, that, for the period ending                  , no fact or
condition exists that would (or would, with the passage of time, the giving or
notice, or both) constitute a default or an Event of Default and hereby
reaffirms that all representations and warranties contained therein are true and
correct on and as of the date of this Compliance Certificate with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties. Attached are the required
documents supporting the above certification. The undersigned further certifies
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year end adjustments) and are consistent from one period to the next except as
explained below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF
ATTACHED

Interim Financial Statements

 

Monthly within 30 days

 

 

Interim Financial Statements

 

Quarterly within 45 days

 

 

Audited Financial Statements

 

FYE within 90 days

 

 

 

ACCOUNTS OF BORROWER AND ITS SUBSIDIARIES AND AFFILIATES

 

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.

 

Each new account that has been opened since delivery of the previous Compliance
Certificate is designated below with a “*”.

 

--------------------------------------------------------------------------------



 

BORROWER
Name/Address:

 

 

 

Depository
AC #

 

Financial
Institution

 

Account
Type
(Depository /
Securities)

 

Last
Month
Ending
Account
Balance

 

Purpose of
Account

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARY /
AFFILIATE
Name/Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby also confirms the above disclosed accounts represent all
cash and Cash Equivalents held by each Excluded Subsidiary, as applicable.

 

Does any single Excluded Subsidiary hold cash and Cash Equivalents greater than
$500,000 in the aggregate? o Yes (not in compliance) o No (in compliance)

 

--------------------------------------------------------------------------------



 

If yes: Please list such Subsidiaries and indicate whether a Joinder will be
provided for such Subsidiary: [ · ]

 

Is the aggregate amount of cash and Cash Equivalents held by all Excluded
Subsidiaries less than or equal to $750,000? o Yes (in compliance) o No ( not in
compliance)

 

MSC SUBSIDIARY AND MSC INVESTMENT CONDITIONS

 

Does the MSC Subsidiary have any assets or liabilities?

o Yes (please complete below chart)

 

o No

 

MSC INVESTMENT CONDITIONS

 

(1) Aggregate amount of Borrower’s cash and Cash Equivalents held in accounts
subject to an Account Control Agreement:

$[ · ]

(2) Aggregate amount of outstanding Secured Obligations (including any
Prepayment Charge and End of Term Charge if outstanding Loans were prepaid at
this time):

$[ · ]

(3) Aggregate amount of the consolidated Cash of Borrower and its Subsidiaries:

$[ · ]

(4) Amount of the lesser of line (2) and line (3):

$[ · ]

Is line (1) equal to or greater than line (4)?

o Yes (in compliance)

 

o No ( not in compliance)

 

 

Very Truly Yours,

 

 

 

REPLIMUNE GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [    
], 20[ ], and is entered into by and between                  , a            
[corporation] (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).

 

RECITALS

 

A. Subsidiary’s Affiliate, Replimune Group, Inc., a Delaware corporation
(“Company”), has entered into that certain Loan and Security Agreement dated
August 7, 2019, with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the
“Lenders”), each other Borrower that is party thereto, and the Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

 

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.              The recitals set forth above are incorporated into and made part
of this Joinder Agreement. Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.              By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were a Borrower
(as defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided however, that (a) with respect to (i) Section 5.1 of the Loan
Agreement, Subsidiary represents that it is an entity duly organized, legally
existing and in good standing under the laws of [    ], (b) neither Agent nor
the Lenders shall have any duties, responsibilities or obligations to Subsidiary
arising under or related to the Loan Agreement or the other Loan Documents,
(c) that if Subsidiary is covered by Company’s insurance, Subsidiary shall not
be required to maintain separate insurance or comply with the provisions of
Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as long as Company
satisfies the requirements of Section 7.1 of the Loan Agreement, Subsidiary
shall not have to provide Agent separate Financial Statements. To the extent
that Agent or the Lenders has any duties, responsibilities or obligations
arising under or related to the Loan Agreement or the other Loan Documents,
those duties, responsibilities or obligations shall flow only to Company and not
to Subsidiary or any other Person or entity. By way of example (and not an
exclusive list): (i) Agent’s providing notice to Company in accordance with the
Loan Agreement or as otherwise agreed among Company, Agent and the Lenders shall
be deemed provided to Subsidiary; (ii) a Lender’s providing an Advance to
Company shall be deemed an Advance to Subsidiary; and (iii) Subsidiary shall
have no right to request an Advance or make any other demand on the Lenders.

 

3.              [Subsidiary agrees not to certificate its equity securities
without Agent’s prior written consent, which consent may be conditioned on the
delivery of such equity securities to Agent in order to perfect Agent’s security
interest in such equity securities.](1)

 

--------------------------------------------------------------------------------

(1)  Only include if Subsidiary’s equity interests are not certificated as of
the joinder date.

 

--------------------------------------------------------------------------------



 

4.              Subsidiary acknowledges that it benefits, both directly and
indirectly, from the Loan Agreement, and hereby waives, for itself and on behalf
on any and all successors in interest (including without limitation any assignee
for the benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

5.              As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Subsidiary grants to Agent a security interest in all of
Subsidiary’s right, title, and interest in and to the Collateral.

 

SUBSIDIARY:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

email:

 

 

 

 

 

 

AGENT:

 

 

 

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

 

400 Hamilton Ave., Suite 310

 

 

 

Palo Alto, CA 94301

 

 

 

email: legal@htgc.com

 

 

 

Telephone: 650-289-3060

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Re: Loan and Security Agreement dated August 7, 2019 (the “Agreement”) by and
among Replimune Group, Inc., a Delaware corporation (“Borrower”), and certain of
its Subsidiaries party thereto as a borrower, Hercules Capital, Inc., as agent
(“Company”), and the lenders party thereto (collectively, the “Lenders”)

 

In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for (i) the periodic payments due under
the Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
the Lenders pursuant to Section 11.12 of the Agreement to Borrower’s account
indicated below. Borrower authorizes the depository institution named below to
debit to such account.

 

[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]

 

DEPOSITORY NAME

BRANCH

 

 

CITY

STATE AND ZIP CODE

 

 

TRANSIT/ABA NUMBER

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

REPLIMUNE GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
August 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Replimune Group, Inc., a Delaware
corporation, and certain of its Subsidiaries party thereto as a borrower
(collectively, “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform Borrower and
the Agent, and (2) the undersigned shall have at all times furnished Borrower
and the Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                  , 20

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
August 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Replimune Group, Inc., a Delaware
corporation, and certain of its Subsidiaries party thereto as a borrower
(collectively, “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                  , 20

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
August 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Replimune Group, Inc., a Delaware
corporation, and certain of its Subsidiaries party thereto as a borrower
(collectively, “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                  , 20

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
August 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Replimune Group, Inc., a Delaware
corporation, and certain of its Subsidiaries party thereto as a borrower
(collectively, “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Loan Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform Borrower and the Agent, and
(2) the undersigned shall have at all times furnished Borrower and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                  , 20

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

COMMITMENTS

 

LENDERS

 

TRANCHE

 

TERM COMMITMENT

 

Treaty Passport
scheme reference
number and
jurisdiction of tax
residence (if
applicable)

Hercules Capital, Inc.

 

Tranche 1

 

$

10,000,000

 

13/H/370777/DTTP USA

Hercules Capital, Inc.

 

Tranche 2

 

$

10,000,000

 

13/H/370777/DTTP USA

Hercules Capital, Inc.

 

Tranche 3

 

$

10,000,000

 

13/H/370777/DTTP USA

TOTAL COMMITMENTS

 

 

 

$

30,000,000

 

 

 

--------------------------------------------------------------------------------